Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

between

ZENA ENERGY L.L.C.,

as Seller,

and

BKV CHELSEA, LLC,

as Buyer

dated

May 11, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS AND INTERPRETATION      1  

1.1

   Defined Terms      1  

1.2

   References and Rules of Construction      19  

ARTICLE II

   PURCHASE AND SALE      19  

2.1

   Purchase and Sale      19  

2.2

   Excluded Assets      19  

2.3

   Revenues and Expenses      20  

ARTICLE III

   PURCHASE PRICE      20  

3.1

   Purchase Price      20  

3.2

   Deposit      21  

3.3

   Adjustments to Purchase Price      21  

3.4

   Preliminary Settlement Statement      23  

3.5

   Final Settlement Statement      23  

3.6

   Disputes      23  

3.7

   Allocation of Purchase Price / Allocated Values      24  

3.8

   Allocation of Consideration for Tax Purposes      24  

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF SELLER      25  

4.1

   Organization, Existence and Qualification      25  

4.2

   Authority, Approval and Enforceability      25  

4.3

   No Conflicts      25  

4.4

   Consents      25  

4.5

   Bankruptcy      26  

4.6

   Foreign Person      26  

4.7

   Litigation      26  

4.8

   Material Contracts      26  

4.9

   No Violation of Laws      28  

4.10

   Preferential Purchase Rights      28  

4.11

   Royalties; Expenses; Etc      28  

4.12

   Imbalances      28  

4.13

   Current Commitments      28  

4.14

   Environmental      29  

4.15

   Taxes and Impact Fees      29  

4.16

   Tax Partnerships      30  

4.17

   Brokers’ Fees      30  

4.18

   Suspense Funds      30  

4.19

   Wells      30  

4.20

   Status of the Leases      31  

 

i



--------------------------------------------------------------------------------

4.21

   Applicable Contracts Subject to Confidentiality Restrictions      31  

4.22

   Operation of the Assets      31  

4.23

   Personal Property      31  

4.24

   Credit Support      31  

4.25

   Insurance      32  

4.26

   Transactions with Affiliates      32  

4.27

   Surface Access      32  

4.28

   Casualty Events      32  

4.29

   Production Contracts      32  

4.30

   Records      32  

4.31

   Governmental Authorizations      32  

4.32

   Non-Consent Operations      33  

4.33

   Related Party Contracts and Arrangements      33  

4.34

   Trade Payables      33  

4.35

   Areas of Mutual Interest      33  

4.36

   Tag-Along Rights      33  

ARTICLE V

   BUYER’S REPRESENTATIONS AND WARRANTIES      34  

5.1

   Organization, Existence and Qualification      34  

5.2

   Authority, Approval and Enforceability      34  

5.3

   No Conflicts      34  

5.4

   Consents      34  

5.5

   Bankruptcy      34  

5.6

   Litigation      35  

5.7

   Financing      35  

5.8

   Regulatory      35  

5.9

   Independent Evaluation      35  

5.10

   Brokers’ Fees      35  

5.11

   Accredited Investor      35  

ARTICLE VI

   CERTAIN AGREEMENTS      36  

6.1

   Conduct of Business      36  

6.2

   Replacement of Credit Support      37  

6.3

   Record Retention      37  

6.4

   Amendment of Schedules      38  

6.5

   Updates to Exhibit A      38  

ARTICLE VII

   BUYER’S CONDITIONS TO CLOSING      38  

7.1

   Representations and Warranties      38  

7.2

   Performance      39  

7.3

   No Legal Proceedings      39  

7.4

   Title Defects; Environmental Defects; Preferential Purchase Rights; Required
Consents      39  

7.5

   Closing Deliverables      39  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

   SELLER’S CONDITIONS TO CLOSING      39  

8.1

   Representations and Warranties      39  

8.2

   Performance      40  

8.3

   No Legal Proceedings      40  

8.4

   Title Defects; Environmental Defects; Preferential Purchase Rights; Required
Consents      40  

8.5

   Closing Deliverables      40  

ARTICLE IX

   CLOSING      40  

9.1

   Date of Closing      40  

9.2

   Place of Closing      40  

9.3

   Closing Obligations      40  

9.4

   Records      42  

ARTICLE X

   ACCESS/DISCLAIMERS      42  

10.1

   Access      42  

10.2

   Confidentiality      43  

10.3

   Disclaimers      43  

ARTICLE XI

   TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS      45  

11.1

   Seller’s Title      45  

11.2

   Notice of Title Defects ; Defect Adjustments      46  

11.3

   Title Dispute Resolution      48  

11.4

   Casualty Loss      49  

11.5

   Preferential Purchase Rights; Required Consents      49  

ARTICLE XII

   ENVIRONMENTAL MATTERS      51  

12.1

   Environmental Defects      51  

12.2

   NORM, Wastes and Other Substances      53  

ARTICLE XIII

   ASSUMPTION AND RETENTION; INDEMNIFICATION; SURVIVAL      54  

13.1

   Assumption and Retention of Liabilities and Obligations      54  

13.2

   Indemnities of Seller      54  

13.3

   Indemnities of Buyer      54  

13.4

   Limitation on Liability      55  

13.5

   Express Negligence      55  

13.6

   Exclusive Remedy      56  

13.7

   Indemnification Procedures      56  

13.8

   Time Limitations      58  

13.9

   Waiver of Right to Rescission      58  

13.10

   Insurance      58  

 

iii



--------------------------------------------------------------------------------

13.11

   Non-Compensatory Damages      58  

13.12

   Tax Treatment of Indemnification Payments      59  

13.13

   Mitigation      59  

ARTICLE XIV

   TERMINATION, DEFAULT AND REMEDIES      59  

14.1

   Right of Termination      59  

14.2

   Effect of Termination      60  

14.3

   Distribution of Deposit Upon Termination      60  

14.4

   Return of Documentation and Confidentiality      62  

ARTICLE XV

   MISCELLANEOUS      62  

15.1

   Exhibits and Schedules      62  

15.2

   Expenses and Taxes      62  

15.3

   Assignment      63  

15.4

   Preparation of Agreement      63  

15.5

   Publicity      63  

15.6

   Notices      64  

15.7

   Further Cooperation      65  

15.8

   Recordation of Documents      65  

15.9

   Entire Agreement; Conflicts      66  

15.10

   Parties in Interest      66  

15.11

   Amendment      66  

15.12

   Waiver; Rights Cumulative      66  

15.13

   Governing Law      67  

15.14

   Arbitration; Jury Waiver      67  

15.15

   Severability      68  

15.16

   Counterparts      68  

15.17

   Confidentiality      68  

15.18

   No Vicarious Liability      68  

15.19

   Reliance      68  

15.20

   Exclusivity      69  

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBITS:

 

Exhibit A    —    Leases (WI/NRI) Exhibit A-1    —    Wells (WI/NRI) and
Allocated Values Exhibit A-2    —    Undeveloped Acreage and Allocated Values
Exhibit C    —    Form of Assignment Exhibit D    —    Rights-of-Way and Surface
Access Exhibit E    —    Form of Non-Foreign Affidavit Exhibit F    —    Form of
Seller’s Certificate Exhibit G    —    Form of Buyer’s Certificate Exhibit H   
—    Form of Escrow Agreement

SCHEDULES:

 

Schedule TA    —    Transaction Area Schedule PE    —    Permitted Encumbrances
Schedule 1.1    —    Warren AFEs Schedule 4.4    —    Required Consents Schedule
4.7    —    Litigation Schedule 4.8    —    Material Contracts Schedule 4.9    —
   Violation of Laws Schedule 4.10    —    Preferential Purchase Rights Schedule
4.11    —    Royalties; Expenses; Etc. Schedule 4.13    —    Current Commitments
Schedule 4.14(a)    —    Environmental Claims Schedule 4.14(b)    —    Hazardous
Substances Schedule 4.15    —    Property Taxes and Impact Fees Schedule 4.16   
—    Tax Partnerships Schedule 4.18    —    Suspense Funds Schedule 4.19    —   
Wells Schedule 4.20    —    Leases Schedule 4.23    —    Personal Property
Schedule 4.24    —    Credit Support Schedule 4.25    —    Insurance
Schedule 4.26    —    Transactions with Affiliates Schedule 4.29    —   
Production Contracts Schedule 4.31(a)    —    Maintenance of Governmental
Authorizations Schedule 4.31(b)    —    Governmental Authorizations
Schedule 4.32    —    Non-Consent Operations Schedule 4.33    —    Related Party
Contracts and Arrangements Schedule 4.34    —    Trade Payables Schedule 4.35   
—    Areas of Mutual Interest Schedule 4.36    —    Tag-Along Rights Schedule
6.1    —    Conduct of Business Schedule 10.1    —    Additional Diligence
Materials

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of
May 11, 2017 (the “Execution Date”), and is between ZENA ENERGY L.L.C., an
Oklahoma limited liability company (“Seller”), and BKV CHELSEA, LLC, a Delaware
limited liability company (“Buyer”). Seller and Buyer are each a “Party”, and
collectively, the “Parties”.

RECITALS

WHEREAS, Seller desires to sell and assign, and Buyer desires to purchase and
pay for, all of Seller’s right, title and interest in and to the Assets (as
hereinafter defined) in the manner and on the terms and conditions set forth in
this Agreement.

AGREEMENT

THEREFORE, for and in consideration of the mutual promises contained in this
Agreement, the benefits to be derived by each Party hereunder, and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, Seller and Buyer agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used herein shall have the meanings set
forth in this Section 1.1, unless the context otherwise requires.

“Accounting Arbitrator” shall have the meaning set forth in Section 3.6.

“Accounting Arbitrator Partiality Notice” shall have the meaning set forth in
Section 3.6.

“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.

“AFEs” shall have the meaning set forth in Section 4.13.

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the introductory paragraph
herein.

“Allocable Amount” shall have the meaning set forth in Section 3.8.

“Allocated Value” shall have the meaning set forth in Section 3.7.

“Allocation Schedule” shall have the meaning set forth in Section 3.8.

 

1



--------------------------------------------------------------------------------

“Applicable Contracts” shall mean all Contracts (a) by which any of the Assets
are bound and that will become binding on Buyer after the Closing and/or
(b) that primarily relate to the ownership, operation or development of the
Assets.

“Arbitration Demand” shall have the meaning set forth in Section 15.14.

“Assets” shall mean, collectively, all of Seller’s right, title, interest and
estate, whether legal, equitable, present, contingent or reversionary, in and to
the following, less and except the Excluded Assets:

(a) the oil, gas and mineral leases, subleases, operating rights, force pooled
interests, non-consent interests, farmout rights, and fee mineral interests
located within the Transaction Area, including, but not limited to, those more
particularly described in Exhibit A; whether producing or non-producing,
together with all top leases, amendments, renewals, extensions or ratifications
thereof (collectively, the “Leases”), together with any and all other rights,
titles and interests of Seller in and to (i) the leasehold estates created
thereby, subject to the terms, conditions, covenants and obligations set forth
in the Leases and (ii) the lands covered by the Leases or included in Units with
which the Leases may have been pooled or unitized (the “Lands”), including in
each case, without limitation, Working Interests, Net Revenue Interests, royalty
interests, overriding royalty interests, production payments, net profits
interests, carried interests, reversionary interests and all other interests of
any kind or character;

(b) all oil, gas, water, CO2, injection, and disposal wells located on the
Leases and the Lands or on other leases or lands with which the Leases and/or
the Lands may have been pooled or unitized, (such interest in such wells,
including the wells set forth in Exhibit A-1, the “Wells”), and in all
Hydrocarbons produced therefrom or allocated thereto and the proceeds thereof;

(c) all rights and interests in, under or derived from all unitization,
communitization or pooling agreements in effect with respect to any of the
Leases, Lands and/or Wells and the units created thereby (the “Units”; the
Leases, the Lands, the Wells and the Units being collectively referred to
hereinafter as the “Properties”), and in all Hydrocarbons produced therefrom or
allocated thereto (along with the Hydrocarbons produced in clause (b) above, the
“Production”) and the proceeds thereof;

(d) all Applicable Contracts and all other Contracts set forth on Schedule 4.8,
including all rights and remedies arising thereunder or with respect thereto,
but excluding (i) Hedge Contracts, (ii) Debt Contracts and (iii) any Related
Party Contracts;

(e) all Rights-of-Way to the extent that they are used or held for use in
connection with the ownership or operation of any of the Leases, Wells, Units or
other Assets;

(f) all tangible personal property, equipment, machinery, facilities, fixtures,
furniture, office supplies, and office equipment, telephones and radio or other
telecommunications systems and equipment, and other personal and mixed property
used primarily in connection with or located on the Properties or the other
Assets described above as of the Effective Time, including, without limitation,
well equipment, well heads, gauges, valves, heaters, casing, rods, tanks,
boilers, tubing, pumps, motors, inventory, separators, dehydrators,

 

2



--------------------------------------------------------------------------------

compressors, compression equipment, treaters, vessels, power lines, SCADA
equipment, meters, flow lines, gathering lines, water lines, transmission lines,
pipelines, gathering systems, processing and separation facilities, automation
systems including meters and related telemetry on Wells, telephone and
communication lines, structures, materials and other appurtenances or items used
in the operation thereof, including, for purposes of clarity, the P&G Water
Impound/Intake Facility (collectively, the “Personal Property”);

(g) any Imbalances relating to the Properties or other Assets;

(h) all geophysical, seismic and related technical data owned or licensed by
Seller and relating to any of the Properties that is transferable without the
(i) payment of a fee or other penalty to any Third Party or (ii) receipt of the
consent of any applicable Third Party (unless (x) Buyer agrees in writing to pay
such fee or penalty and/or (y) such Third Party consent is received and/or
waived);

(i) all right, remedies, claims, demands, damages, losses, costs, Liabilities,
interest or causes of action whatsoever, in Law or in equity, known or unknown,
against any Third Party which Seller might now or subsequently may have, to the
extent specifically based on, relating to or arising out of the Assumed
Obligations, including rights to contribution under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended,
breaches of statutory or implied warranties, nuisance or other tort actions,
rights to punitive damages, common Law rights of contribution and all rights and
remedies of any kind arising under or with respect to any Applicable Contracts
((x) whether related to periods of time occurring before, on or after the
Effective Time and (y) including audit and other similar rights (including, for
purposes of clarity, the right to receive refunds or other proceeds related to
or payable in connection with the exercise of any such rights)) and where
necessary to give effect to the assignment of any of the foregoing, Seller
grants to Buyer the right to be subrogated thereto, except, in each case, to the
extent relating to obligations retained by Seller pursuant to this Agreement
(including the Retained Obligations) or matters for which Seller has an
indemnity obligation under this Agreement;

(j) all franchises, licenses, permits, approvals, consents, certificates and
other authorizations and rights granted by Third Parties that relate to, or
arise from, the Assets and/or the ownership or operation thereof;

(k) all (i) rights, remedies, claims, defenses and causes of action and
(ii) rights to claims against, warranties made by, insurance proceeds held by,
and indemnities and releases from, Third Parties, in each case, to the extent
relating to any of the Assets on or after the Effective Time or to any of the
Assumed Obligations;

(l) all (i) trade credits, accounts receivable, take-or-pay amounts receivable,
and other receivables and general intangibles, attributable to the Assets with
respect to periods of time from and after the Effective Time; (ii) inchoate
liens and security interests in favor of Seller or any of its Affiliates under
any Law or Contract to the extent arising from, or relating to, the ownership,
operation, or sale or other disposition on or after the Effective Time of any of
the Assets or to the extent arising in favor of Seller as the non-operator of
any Property; and (iii) indemnity, contribution, and other such rights in favor
of Seller or any of its Affiliates, except, in each case, to the extent relating
to obligations retained by Seller pursuant to this Agreement (including the
Retained Obligation) or matters for which Seller has an indemnity obligation
under this Agreement;

 

3



--------------------------------------------------------------------------------

(m) all of the rights, titles and interests of Seller or any of its Affiliates
in and to all of the original (or copies if originals are not available) and
electronic format, if available, files, records, information and data, whether
written or electronically stored, relating primarily to the Assets (the
“Records”), including, without limitation, (i) land and title records (including
abstracts of title, division order files, ownership reports, title opinions and
title curative documents); (ii) lease files; (iii) contract files;
(iv) correspondence; (v) operations, engineering, geological, environmental,
production, accounting and tax records (other than those solely relating to
Income Taxes of Seller) and (vi) facility, field and well records; and

(n) the Suspense Funds.

“Assignment” shall mean an Assignment and Bill of Sale, in the form attached as
Exhibit C.

“Assumed Obligations” shall have the meaning set forth in Section 13.1.

“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas are generally open for business.

“Buyer” shall have the meaning set forth in the introductory paragraph herein.

“Buyer Indemnified Parties” shall have the meaning set forth in Section 13.2.

“Buyer’s Representatives” shall have the meaning set forth in Section 10.1(a).

“Casualty Event” shall have the meaning set forth in Section 11.4.

“Claim” shall have the meaning set forth in Section 13.7(b).

“Claim Notice” shall have the meaning set forth in Section 13.7(b).

“Closing” shall have the meaning set forth in Section 9.1.

“Closing Date” shall have the meaning set forth in Section 9.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Confidential Information” shall have the meaning set forth in Section 15.17.

“Confidentiality Agreement” shall mean that certain Mutual Non-Disclosure
Agreement, dated as of November 9, 2016, by and between LSB Chemical L.L.C. and
Kalnin.

“Contract” shall mean any written or oral contract, agreement, agreement
regarding indebtedness, indenture, debenture, note, bond, loan, collective
bargaining agreement, lease, mortgage, franchise, license agreement, purchase
order, binding bid, commitment, letter of credit

 

4



--------------------------------------------------------------------------------

or any other legally binding arrangement, including farmin and farmout
agreements; participation, exploration and development agreements, crude oil,
condensate and natural gas purchase and sale, gathering, transportation and
marketing agreements; operating agreements; balancing agreements; unitization
agreements; processing agreements; facilities or equipment leases; production
handling agreements; and other similar contracts, but excluding, however, any
Lease, easement, right-of-way, permit or other instrument creating or evidencing
an interest in the Assets or any real property related to or used or held for
use in connection with the operations of any of the Assets.

“Credit Support” shall have the meaning set forth in Section 4.24.

“Cure Period” shall have the meaning set forth in Section 11.2(b).

“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment (directly or indirectly) of the
Assets to Buyer that are customarily, and legally permitted to be, obtained
after such assignment of properties similar to the Assets.

“Debt Contract” shall mean any indenture, mortgage, loan, credit, sale-leaseback
or similar agreement entered into by either Seller or any of its Affiliates
creating indebtedness on the part of such Seller or its Affiliates for borrowed
money or the deferred purchase price of property acquired by, or for services
rendered to, such Seller or its Affiliates.

“Defect Deductible” shall mean one percent (1.0%) of the unadjusted Purchase
Price.

“Defensible Title” shall mean such record title of Seller to the Assets that, as
of the Effective Time and immediately prior to the Closing and subject to
Permitted Encumbrances:

(a) With respect to each Lease or Well, entitles Seller to receive during the
entirety of the productive life of such Lease or Well not less than the Net
Revenue Interest share identified for such Lease or Well in Exhibit A or
Exhibit A-1, as applicable, of all Hydrocarbons produced, saved and marketed
from or attributable to such Lease or Well, except for (i) decreases in
connection with those operations in which Seller or any of its successors or
assigns may, from and after the Execution Date, elect to be a non-consenting
party with respect to any such Asset as and when permitted by this Agreement,
(ii) decreases resulting from the establishment or amendment from and after the
Execution Date of pools or units affecting such Lease or Well, (iii) decreases
required to allow other Working Interest owners to make up past underproduction
or pipelines to make up past under deliveries (which are covered in
Section 3.3), and (iv) as otherwise expressly set forth in and readily apparent
on the face of Exhibit A or Exhibit A-1, as applicable;

(b) for each Lease or Well, obligates Seller to bear during the entirety of the
productive life of such Lease or Well not more than the Working Interest set
forth in Exhibit A or Exhibit A-1, as applicable, for such Lease or Well, except
(i) increases resulting from contribution requirements with respect to
defaulting co-owners under applicable operating agreements, (ii) increases to
the extent that they are accompanied by a proportionate increase in Seller’s Net
Revenue Interest in or to such Lease or Well, (iii) increases resulting from the
establishment or amendment from and after the Execution Date of pools or units
to the extent such establishment or amendment is permitted under Section 6.1,
and (iv) as otherwise expressly set forth in and readily apparent on the face of
Exhibit A or Exhibit A-1, as applicable;

 

5



--------------------------------------------------------------------------------

(c) with respect to each Lease or parcel of Undeveloped Acreage, entitles Seller
to the Net Acres set forth on Exhibit A or Exhibit A-2, as applicable, with
respect to such Lease or parcel of Undeveloped Acreage; and

(d) with respect to each Asset is free and clear of all Encumbrances other than
the Permitted Encumbrances.

“Deposit” shall have the meaning set forth in Section 3.2.

“Dispute Notice” shall have the meaning set forth in Section 3.5.

“Disputed Title Matter” shall have the meaning set forth in Section 11.3.

“Effective Time” shall mean 12:01 a.m. (Prevailing Eastern Time) on May 1, 2017.

“Employee” shall mean any current or former officer, employee, individual
consultant or other individual service provider of Seller or any of its
Affiliates, including, for purposes of clarity, each officer, employee,
individual consultant or other individual service provider of any services
related to ownership, operation or develop of any the Assets.

“Encumbrance” shall mean any lien, encumbrance, pledge, mortgage, charge,
collateral assignment, deed of trust or security interest, trust or any
preferential arrangement having the practical effect of any of the foregoing
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement and any Lease in the nature thereof), other
encumbrance, defect, irregularity or other similar rights of any Third Party
with respect to any applicable Asset.

“Environmental Arbitrator” shall have the meaning set forth in Section 12.1(e).

“Environmental Claim” shall mean any claim, action, cause of action, suit,
proceeding, investigation, order, demand or notice by any Person alleging actual
or potential liability (including, without limitation, actual or potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, attorneys’ fees,
or penalties) arising out of, based on or resulting from or relating to (a) the
presence, Release or threatened Release of, or exposure to, any Hazardous
Substances at any location, whether or not owned or operated by Seller or any
Affiliate thereof, or (b) circumstances forming the basis of any violation or
alleged violation of any Environmental Law.

“Environmental Claim Date” shall have the meaning set forth in Section 12.1(a).

“Environmental Condition” shall mean any condition or circumstance that causes
an Asset not to be in compliance with Environmental Laws, or that requires
reporting to a Governmental Authority or Remediation pursuant to Environmental
Laws, or that presents an imminent and substantial endangerment to human health
or the environment, including any failure to obtain permits, prepare plans,
submit reports, or install and operate equipment required pursuant to
Environmental Laws.

 

6



--------------------------------------------------------------------------------

“Environmental Defect” shall mean, subject to Section 12.1, any Environmental
Condition with respect to an Asset that is not set forth on Schedule 4.14(a) or
(b).

“Environmental Defect Notice” shall have the meaning set forth in
Section 12.1(a).

“Environmental Defect Property” shall have the meaning set forth in
Section 12.1(a).

“Environmental Laws” shall mean all applicable federal, state, local and foreign
Laws in effect as of the Execution Date, including common law, relating to
pollution or the protection of health, safety and welfare or the environment
(including, without limitation, ambient air, vapor, surface water, ground water,
land surface or subsurface strata, and natural resources), including, without
limitation, those Laws relating to (a) Releases or threatened Releases of, or
exposure to, Hazardous Substances, (b) the generation, storage, handling, use,
treatment, transportation, disposal or other management of chemicals and other
Hazardous Substances, (c) recordkeeping, notification, disclosure, or reporting
requirements regarding Hazardous Substances, and (d) endangered or threatened
species of fish, wildlife and plants, and the management or use of natural
resources.

“Environmental Liability” shall mean any direct, indirect, pending or threatened
Liability (including, for purposes of clarity, Environmental Claims), whether,
known or unknown, based on negligence, strict liability or otherwise, arising
under or relating to any Environmental Law, including natural resources damages.

“Escrow Account” shall have the meaning set forth in Section 3.2.

“Escrow Agent” shall have the meaning set forth in Section 3.2.

“Escrow Agreement” shall have the meaning set forth in Section 3.2.

“Excluded Assets” shall mean the following:

(a) all of Seller’s corporate minute books, financial records, tax records and
other business records that relate to Seller’s business generally (including the
ownership, operation and/or development of the Assets that relate to Seller’s
business or Income Taxes);

(b) all trade credits, all accounts, receivables and all other proceeds, income
or revenues attributable to the Assets with respect to any period of time prior
to the Effective Time, except to the extent any of the foregoing specifically
relates to any of the Assumed Obligations;

(c) all claims and causes of action of Seller arising under or with respect to
any Applicable Contracts that are attributable to periods of time prior to the
Effective Time (including claims for adjustments or refunds), except to the
extent any of the foregoing relates to or could relate to any of the Assumed
Obligations;

 

7



--------------------------------------------------------------------------------

(d) subject to Section 11.4, all rights and interests relating to the Assets
(i) under any existing policy or agreement of insurance, (ii) under any bond or
(iii) to any insurance or condemnation proceeds or awards arising, in each case,
from acts, omissions or events, or damage to or destruction of property,
occurring prior to the Effective Time, except to the extent relating to any
Assumed Obligation;

(e) all Hydrocarbons produced and sold from the Assets with respect to all
periods prior to the Effective Time; provided, Seller shall retain the right to
the proceeds for all Hydrocarbons produced prior to the Effective Time whether
sold before or after the Effective Time;

(f) all claims of Seller or its Affiliates for refunds of (i) production or any
other Taxes paid by Seller or its Affiliates with respect to the Assets that are
attributable to any period prior to the Effective Time, (ii) Income Taxes paid
by Seller or its Affiliates or (iii) any Taxes attributable to the Excluded
Assets, except to the extent any of the foregoing relate to any of the Assumed
Obligations;

(g) all personal computers and associated peripherals and all radio and
telephone equipment;

(h) all of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property (excluding,
for purposes of clarity, geophysical and other seismic and related technical
data and information);

(i) all documents and instruments of Seller that may be protected by an
attorney-client privilege to the extent specifically relating to the Retained
Obligations;

(j) all data that cannot be disclosed to Buyer as a result of confidentiality
arrangements under agreements with Third Parties;

(k) solely to the extent relating to the Retained Obligations, all audit rights
arising under any of the (i) Applicable Contracts or otherwise with respect to
any period prior to the Effective Time or (ii) other Excluded Assets, except for
any Imbalances;

(l) all documents prepared or received by Seller or its Affiliates with respect
to (i) lists of prospective purchasers for the Assets, (ii) bids submitted by
other prospective purchasers of the Assets, (iii) analyses by Seller or its
Affiliates of any bids submitted by any prospective purchaser,
(iv) correspondence between or among Seller, its Representatives and any
prospective purchaser other than Buyer and (v) correspondence between Seller or
any of its Representatives with respect to any of the bids, the prospective
purchasers or the transactions contemplated by this Agreement;

(m) any offices, office leases and any office furniture or office supplies
located in or on such offices or office leases;

(n) any assets described in subsections (d), (e) or (h) of the definition of
“Assets” that are excluded pursuant to Section 11.2(c)(ii), Section 11.5 or
Section 12.1(b)(ii); and

(o) the employee personnel files of any Employee of Seller.

 

8



--------------------------------------------------------------------------------

“Execution Date” shall have the meaning set forth in the introductory paragraph
herein.

“Final Price” shall have the meaning set forth in Section 3.5.

“Final Settlement Statement” shall have the meaning set forth in Section 3.5.

“Fundamental Representation” shall mean the representations and warranties of
Seller set forth in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.14, 4.15, 4.16, and
4.17.

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

“Gap Period Property Losses” shall mean all Liabilities for property damage or
personal injury or death (a) that arise from or are attributable to (i) the
ownership, operation or development of the Assets and (ii) the period of time
occurring prior to the Closing, and (b) for which Seller receives insurance
proceeds with respect to such Liabilities, but only to the extent of the amount
of such insurance proceeds so received.

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Governmental Authorizations” shall have the meaning set forth in Section 4.31.

“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of liability
under, any Environmental Laws, including NORM and other substances referenced in
Section 12.2, or words of similar meaning and regulatory effect under
Environmental Law.

“Hedge Contract” shall mean any contract to which either Seller or any of its
Affiliates is a party with respect to any swap, forward, future, put, call,
floor, cap, collar option or derivative transaction or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities
(including Hydrocarbons), equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.

“Hydrocarbons” shall mean oil, condensate, gas, casinghead gas, coalbed methane
and all other liquid or gaseous hydrocarbons, any other hydrocarbons produced or
processed in association therewith, or any combination thereof.

“Imbalances” shall mean all Well Imbalances and Pipeline Imbalances.

 

9



--------------------------------------------------------------------------------

“Impact Fees” shall mean all impact, spud and/or similar fees measured by or
imposed on any the Assets (or produced therefrom) under the Laws of the
Commonwealth of Pennsylvania (including, for purposes of clarity, any such fees
that are imposed by any Governmental Authority under such Laws).

“Income Tax Liability” shall mean any Liability of Seller or its Affiliates
attributable to any Income Tax that was or is attributable to Seller’s ownership
of the Assets.

“Income Taxes” shall mean all federal, state and local Taxes measured by or
imposed on the net or gross income, profits or revenues of a Person (including
all franchise Taxes imposed by a state and measured on a Person’s gross or net
income, net worth and/or capital for the privilege of engaging in business in
that state (including, for purposes of clarity, the Texas margin Tax
Liability)).

“Indemnified Party” shall have the meaning set forth in Section 13.7(a).

“Indemnifying Party” shall have the meaning set forth in Section 13.7(a).

“Indemnity Deductible” shall have the meaning set forth in Section 13.4(a).

“Intermediate Owner” shall have the meaning set forth in Section 4.6.

“Insurance Policies” shall have the meaning set forth in Section 4.25.

“Invasive Activities” shall have the meaning set forth in Section 10.1(c).

“Kalnin” shall mean Kalnin Ventures LLC, a Colorado limited liability company,
and an Affiliate of Buyer.

“Knowledge” shall mean with respect to Seller, the actual knowledge (without a
duty of investigation) of any fact, circumstance or condition by Mark Behrman or
Michael J. Foster.

“Lands” shall have the meaning set forth in the definition of “Assets”.

“Law” shall mean any applicable statute, law (including common law), rule,
regulation, ordinance, order, code, ruling, writ, injunction, decree or other
official act of or by any Governmental Authority.

“Leases” shall have the meaning set forth in the definition of “Assets”.

“Liabilities” shall mean any and all claims, causes of action, payments,
charges, judgments, assessments, liabilities, losses, damages, Taxes, penalties,
fines and costs and expenses, including any attorneys’ fees, legal or other
expenses incurred in connection therewith and including liabilities, costs,
losses and damages for personal injury, death, property damage, environmental
damage or remediation.

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean event(s) or circumstance(s) that
individually or in the aggregate, are material and adverse to: (i) the
ownership, operation or value of the Assets, taken as a whole; or (ii) the
ability of Seller to consummate the transactions contemplated by this Agreement
or the performance of its obligations hereunder, provided, however, that,
whether individually or in the aggregate, the following shall not alone be
deemed to constitute, create, or cause a Material Adverse Effect: (a) entering
into this Agreement or making any public announcements of the transactions
contemplated by or related to this Agreement, other than any such announcement
involving or relating to any breach by Seller of any of its contractual or other
binding obligations to any Third Party (including any Governmental Authority) or
under this Agreement; (b) changes in general market, economic, financial or
political conditions (including changes in commodity prices, fuel supply or
transportation markets, interest or rates) in the area in which the Assets are
located or in the United States; (c) changes in conditions or developments
generally applicable to the oil and gas industry in the area where the Assets
are located; (d) acts of God, including storms or meteorological events;
(e) acts or failures to act of Governmental Authorities; (f) civil unrest or
similar disorder, the outbreak of hostilities, terrorist acts or war; (g) a
change in Laws from and after the Execution Date that are applicable to the
Assets and/or Seller; and (h) natural declines in well performance, except in
the case of clauses (b), (c), (d), (e) or (g) hereof, such changes,
circumstances or effects that have a disproportionate impact on Seller when
compared to similarly situated owners and/or operators of oil and gas assets in
the region where the Assets are located shall be deemed to create, cause or
constitute a Material Adverse Effect.

“Material Contracts” shall have the meaning set forth in Section 4.8(a).

“Net Acres” shall mean, as computed separately with respect to each Lease or
parcel of Undeveloped Acreage, (a) the number of gross acres in the Lands
covered by such Lease or such Undeveloped Acreage, multiplied by (b) the
lessor’s fee interest in Hydrocarbons covered by such Lease or parcel of
Undeveloped Acreage, multiplied by (c) Seller’s undivided interest in and to
such Lease or Undeveloped Acreage, as applicable, provided that if items
(b) and/or (c) vary as to different areas of such lands covered by such Lease, a
separate calculation shall be done for each such area.

“Net Revenue Interest” shall mean, with respect to any Property, the decimal
interest in and to all Hydrocarbons produced, saved and sold from or allocated
to such Property, after giving effect to all royalties, overriding royalties,
production payments, carried interests, net profits interests, reversionary
interests and other burdens upon, measured by or payable out of production of
Hydrocarbons therefrom.

“NORM” shall mean naturally occurring radioactive material.

“Operating Expenses” shall have the meaning set forth in Section 2.3.

“P&A Obligations” shall mean, collectively, Liabilities, regardless of whether
such Liabilities arose or arise on, before, or after the Closing Date, relating
to the following applicable plugging, replugging, abandonment, removal, site
clearance, site survey, remediation, disposal and restoration operations, in
each case to be conducted in compliance with applicable Laws and Applicable
Contracts, and in accordance with the methods and practices of a reasonably
prudent owner and/or operator, as applicable, of upstream oil and gas properties
similar to the Assets and located in the Transaction Area:

(a) to plug, abandon, remove, dismantle, decommission and/or dispose, as
applicable, all Wells, structures, facilities, flow lines, pipelines and other
equipment located on the Lands;

 

11



--------------------------------------------------------------------------------

(b) to replug any Well located on the Lands and drilled in connection with or
under any of the Leases;

(c) to flush, cap, pickle, bury and/or remove, as applicable, all flow lines and
other pipelines now or hereafter used in connection with the Assets; and

(d) to reclaim and/or restore any Well sites located on the Lands if, and to the
extent, required by applicable Law.

“P&G Water Impound/Intake Facility” shall mean that certain water impound/intake
facility located in Wyoming County, Pennsylvania and operated by Warren
Resources, Inc.

“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph herein.

“Pending Actions” shall mean the items set forth on Schedule 4.7.

“Permitted Encumbrances” shall mean:

(a) all lessor’s royalties, non-participating royalties, overriding royalties,
reversionary interests and similar burdens upon, measured by or payable out of
the production of Hydrocarbons from the Assets, that are of record, held by
Third Parties and in existence as of the Effective Time, if the net cumulative
effect of such burdens does not operate to reduce the Net Acres or Net Revenue
Interest of Seller in any Property to an amount less than the Net Acres or Net
Revenue Interest set forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as
applicable, for such Property and do not obligate Seller to bear a Working
Interest for such Property in any amount greater than the Working Interest set
forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as applicable, for such Property
(without at least a proportionate increase in the Net Revenue Interest from that
shown on Exhibit A, Exhibit A-1 or Exhibit A-2, as applicable, for such
Property);

(b) the terms and conditions of the Rights-of-Way included in the Assets;

(c) the Preferential Purchase Rights set forth on Schedule 4.10, which, if
applicable, have been validly waived by the appropriate Third Party or Third
Parties that hold such Preferential Purchase Rights or for which the time period
for asserting such Preferential Purchase Rights by the holder thereof has
expired without the valid exercise of such rights or the existence of any actual
or threatened dispute or disagreement with respect thereto;

(d) liens for Taxes or assessments not yet due or delinquent or if delinquent,
that are being contested in good faith in the normal course of business as set
forth on Schedule PE;

(e) Customary Post-Closing Consents;

 

12



--------------------------------------------------------------------------------

(f) such Title Defects as Buyer may have (i) expressly waived in writing or
(ii) been deemed to have waived pursuant to Section 11.2;

(g) all applicable Laws and rights reserved to or vested in any Governmental
Authority (i) to control or regulate any Asset in any manner; (ii) by the terms
of any right, power, franchise, grant, license or permit or by any provision of
Law, to terminate such right, power, franchise grant, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Assets; (iii) to own, operate or use such Asset in a manner which would
not reasonably be expected to materially impair the use, value, ownership and/or
operation of such Asset and (iv) to enforce any obligations or duties affecting
the Assets to any Governmental Authority, with respect to any franchise, grant,
license or permit, in each of the foregoing described cases, to the extent that
same do not (or would not reasonably be expected to), individually or in the
aggregate, either (A) reduce the Net Acres or Net Revenue Interest of Seller in
any Property to an amount less than the Net Acres or Net Revenue Interest set
forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as applicable, for such Property
or (B) obligate Seller to bear a Working Interest for such Property in any
amount greater than the Working Interest set forth on Exhibit A, Exhibit A-1 or
Exhibit A-2, as applicable, for such Property (without at least a proportionate
increase in the Net Revenue Interest from that shown on Exhibit A, Exhibit A-1
or Exhibit A-2, as applicable, for such Property);

(h) rights of a common owner of any interest in rights-of-way, permits or
easements held by Seller and such common owner as tenants in common or through
common ownership to the extent such rights do not (or would not reasonably be
expected to), individually or in the aggregate, materially impair the value,
ownership, operation and/or use of any of the Assets and to the extent that same
do not, individually or in the aggregate, reduce the Net Acres or Net Revenue
Interest of Seller in any Property to an amount less than the Net Acres or Net
Revenue Interest set forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as
applicable, for such Property and do not obligate Seller to bear a Working
Interest for such Property in any amount greater than the Working Interest set
forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as applicable, for such Property
(without at least a proportionate increase in the Net Revenue Interest from that
shown on Exhibit A, Exhibit A-1 or Exhibit A-2, as applicable, for such
Property);

(i) easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, pipelines, transmission lines, transportation lines,
distribution lines and other like purposes, or for the joint or common use of
rights-of-way, facilities and equipment, to the extent such rights do not (or
would not reasonably be expected to), individually or in the aggregate,
materially impair the value, ownership, operation and/or use of any of the
Assets and to the extent that same do not, individually or in the aggregate,
reduce the Net Acres or Net Revenue Interest of Seller in any Property to an
amount less than the Net Acres or Net Revenue Interest set forth on Exhibit A,
Exhibit A-1 or Exhibit A-2, as applicable, for such Property and do not obligate
Seller to bear a Working Interest for such Property in any amount greater than
the Working Interest set forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as
applicable, for such Property (without at least a proportionate increase in the
Net Revenue Interest from that shown on Exhibit A, Exhibit A-1 or Exhibit A-2,
as applicable, for such Property);

 

13



--------------------------------------------------------------------------------

(j) vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due;

(k) liens created under Leases or Rights-of-Way that are included in the Assets
or arising by operation of applicable Law in respect of obligations that are not
yet due;

(l) any Encumbrance affecting the Assets that is discharged by Seller at or
prior to Closing and for which supporting documentation, that is reasonably
sufficient to Buyer, is provided to Buyer prior to the Closing; and

(m) the terms and conditions of the Material Contracts set forth on Schedule 4.8
as of the Execution Date to the extent that same do not (or would not reasonably
be expected to), individually or in the aggregate, either (i) reduce the Net
Acres or Net Revenue Interest of Seller in any Property to an amount less than
the Net Acres or Net Revenue Interest set forth on Exhibit A, Exhibit A-1 or
Exhibit A-2, as applicable, for such Property or (ii) obligate Seller to bear a
Working Interest for such Property in any amount greater than the Working
Interest set forth on Exhibit A, Exhibit A-1 or Exhibit A-2, as applicable, for
such Property (without at least a proportionate increase in the Net Revenue
Interest from that shown on Exhibit A, Exhibit A-1 or Exhibit A-2, as
applicable, for such Property).

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

“Personal Property” shall have the meaning set forth in the definition of
“Assets”.

“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Seller under
any Contract or Law relating to the purchase and sale, gathering,
transportation, storage, processing or marketing of such Hydrocarbons and the
quantity of Hydrocarbons attributable to the Assets actually delivered by Seller
pursuant to the relevant Contract or at Law, together with any appurtenant
rights and obligations concerning production balancing at the delivery point
into the relevant sale, gathering, transportation, storage or processing
facility.

“Post-Closing Date” shall mean the date that is ninety (90) days after the
Closing Date.

“Pre-Closing Tax Return” shall have the meaning set forth in Section 15.2(c).

“Preferential Purchase Right” shall have the meaning set forth in
Section 11.5(a).

“Preliminary Settlement Statement” shall have the meaning set forth in
Section 3.4.

“Proceeding” shall mean any suit, action, charge, audit, investigation, inquiry
or other legal, administrative, arbitration or other alternative dispute
resolution proceeding, hearing or investigation.

 

14



--------------------------------------------------------------------------------

“Production” shall have the meaning set forth in the definition of “Assets”.

“Properties” shall have the meaning set forth in the definition of “Assets”.

“Property Taxes” shall mean ad valorem, real property, excise, severance,
production or similar Taxes (including any interest, fine, penalty or additions
to Tax imposed by a Governmental Authority in connection with such Taxes) based
upon or measured by the operation or ownership of the Assets or the production
of Hydrocarbons therefrom but excluding, for the avoidance of doubt, Income
Taxes and Transfer Taxes.

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Records” shall have the meaning set forth in the definition of “Assets”.

“Related Party” shall mean, with respect to any Person, (a) any director,
officer, manager, member, partner, employee, equity holder or stockholder of
such Person, and (b) any Affiliate of any Person described in clause (a).

“Related Party Contract” shall mean any Contract entered into between (x) Seller
or any of its Affiliates, on the hand, and (y) any other Related Party, on the
other hand.

“Release” shall mean any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the
environment (including, without limitation, ambient air, surface water,
groundwater and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Substances through or in the air, soil,
surface water, groundwater or property.

“Remediation” shall mean the implementation and completion of the most
commercially reasonable and cost effective remedial, removal, response,
construction, closure, disposal or other corrective actions specified or allowed
under Environmental Laws to correct or remove an Environmental Condition, and
which ensures that the affected Asset is left in a condition at least as good,
or better, than prior to the non-compliance or occurrence giving rise to the
Environmental Condition.

“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of 10%) of
the cost (net to Seller’s interest prior to the consummation of the transactions
contemplated by this Agreement) of the Remediation of such Environmental
Condition.

“Representatives” shall mean, with respect to a Person, such Person’s managers,
members, directors, officers, employees, contractors, investment bankers,
reserve engineers, attorneys, accountants and other advisors and
representatives.

“Required Consents” shall have the meaning set forth in Section 4.4.

“Retained Obligations” means any and all obligations and/or Liabilities, known
or unknown, to the extent that they are attributable to, arise out of, based
upon or are otherwise related to (a) the Excluded Assets (regardless of whether
such Liabilities arise prior to, on or

 

15



--------------------------------------------------------------------------------

after the Effective Time); (b) Third Party claims caused by or related to
breaches by Seller or any of its Affiliates of any Contract or Lease occurring
prior to or in connection with the Closing and/or the assignment of any interest
therein to Buyer; (c) fines or penalties of any kind levied by a Governmental
Authority and attributable to the ownership or operation of the Assets prior to
the Closing; (d) Suspense Funds and the administration thereof to the extent
such Suspense Funds (i) accrued and (ii) were not transferred or otherwise
credited (as a downward adjustment to the Purchase Price pursuant to
Section 3.3(b)(vii)) to Buyer prior to or in connection with the Closing;
(e) any of Seller’s or its Affiliates’ Employees (including, for purposes of
clarity, all Liabilities with respect to Taxes or employee benefit arrangements
related to all such Employees) except for Liabilities related to any of Seller’s
or its Affiliates’ Employees terminated by such party and hired by Buyer or any
of its Affiliates to the extent such Liability arises after the date such
Employee is hired by Buyer or any of its Affiliates; (f) death or personal
injury to Third Party individuals related to or arising out of Seller’s
ownership or operation of the Assets occurring prior to the Closing Date;
(g) Seller’s, any of its Affiliate’s or any of its or their respective
Representatives’ fraud, gross negligence or willful misconduct; (h) any matters
set forth on Schedule 4.7; (i) Environmental Liabilities associated with the
disposal or transportation of any Hazardous Substances from the property
associated with the Assets to any location not on such property or lands pooled
or unitized therewith and attributable to the period of Seller’s ownership of
the Assets and prior to the Closing Date; (j) any Gap Period Property Losses;
(k) any Trade Payable Obligations; (l) Seller’s or any of its Affiliates’ Income
Taxes; or (m) the interest in the Assets conveyed to Buyer pursuant to the terms
of this Agreement to the extent such Liabilities are attributable to the period
prior to the applicable Effective Time and relate in any manner to the use,
ownership and/or operation of any and/or all of the Assets, including but not
limited to all Liabilities and obligations attributable to such interest and
time period relating in any manner to:

(A) furnishing makeup gas and/or settling Imbalances according to the terms of
applicable gas sales, processing, gathering or transportation Applicable
Contracts that are included in the Assets;

(B) royalties, overriding royalties or other burdens on production attributable
to the sale, prior to the Effective Time, of Hydrocarbons and fees (including
Liabilities attributable to claims alleging undervaluation or underpayment
thereof or wrongdoing, fault or strict liability relating thereto) relating to
the Assets;

(C) Taxes attributable to the ownership or operations of the Assets for any Tax
period (or portion thereof) ending prior to the Effective Time;

(D) any and all Operating Expenses that are attributable to the Assets for the
period of time prior to the Effective Time; or

(E) Impact Fees attributable to or assessed with respect to the Assets for any
period (or portion thereof) ending prior to the Effective Time.

“Rights-of-Way” shall mean all permits, licenses, servitudes, easements, fee
surface, surface leases and rights-of-way used or held for use in connection
with the ownership or operation of the Assets.

 

16



--------------------------------------------------------------------------------

“Schedule Update” shall have the meaning set forth in Section 6.4.

“Scheduled Closing Date” shall have the meaning set forth in Section 9.1.

“Seller” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Indemnified Parties” shall have the meaning set forth in Section 13.3.

“Sole Member” shall have the meaning set forth in Section 4.6.

“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.

“Suspense Funds” shall have the meaning set forth in Section 4.18.

“Tax” or “Taxes” shall mean (i) all taxes, assessments, duties, levies, impact
fees, unclaimed property and escheat obligations, imposts or other similar
charges imposed by a Governmental Authority, including all income, franchise,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profit, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under Code
Section 59A), alternative minimum, add-on, value-added, withholding (including
backup withholding) and other taxes, assessments, duties, levies, imposts or
other similar charges of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), and all
estimated taxes, deficiency assessments, additions to tax, additional amounts
imposed by any Governmental Authority, penalties and interest and (ii) any
liability in respect of any item described in clause (i) above that arises by
reason of a Contract, assumption, transferee or successor liability, operation
of Law (including by reason of participation in a consolidated, combined or
unitary Tax Return) or otherwise.

“Tax Partnership” shall have the meaning set forth in Section 4.16.

“Tax Returns” shall mean any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Taxing Authority, including
any amendments thereto.

“Taxing Authority” shall mean, with respect to any Tax, the Governmental
Authority that imposes such Tax, and the Governmental Authority (if any) charged
with the collection of such Tax, including any Governmental Authority that
imposes, or is charged with collecting, social security or similar charges or
premiums.

“Termination Date” shall have the meaning set forth in Section 14.1(e).

“Termination Option Notice” shall have the meaning set forth in Section 6.4.

“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Title Arbitrator” shall have the meaning set forth in Section 11.3.

 

17



--------------------------------------------------------------------------------

“Title Claim Date” shall have the meaning set forth in Section 11.2(a).

“Title Defect” shall mean any condition, defect or other matter that causes
Seller to have less than Defensible Title with respect to any Asset (or portion
thereof). Notwithstanding the foregoing, none of the following shall constitute
a Title Defect:

(a) defects arising out of lack of information in Seller’s files;

(b) defects or irregularities that have been cured by applicable Laws of
limitations or prescription; and

(c) defects or irregularities arising out of lack of survey, unless a survey is
expressly required by applicable Laws.

“Title Defect Amount” shall have the meaning set forth in Section 11.2(e).

“Title Defect Notice” shall have the meaning set forth in Section 11.2(a).

“Title Defect Property” shall have the meaning set forth in Section 11.2(a).

“Trade Payable Obligations” shall mean any and all Liabilities and obligations
of Seller or any of its Affiliates to Third Parties (and all claims of Third
Parties with respect to Seller or any of its Affiliates) that relate to (a) the
furnishing of goods, labor, services and/or materials with respect to any of the
Assets and/or the ownership, maintenance and/or operation thereof or that
otherwise constitute trade payables of Seller or any of its Affiliates and
(b) periods occurring (in-whole or in-part) on and/or prior to the Effective
Time.

“Transaction Area” shall mean the area specifically delineated on the map
attached hereto as Schedule TA.

“Transaction Documents” shall mean this Agreement, the Assignment(s) and each
other document that is contemplated to be executed and delivered pursuant to or
in connection with the transactions contemplated by this Agreement.

“Transfer Taxes” shall have the meaning set forth in Section 15.2(b).

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.

“Ultimate Owner” shall have the meaning set forth in Section 4.6.

“Undeveloped Acreage” shall mean any Land or other acreage not pooled,
communitized or unitized with or otherwise committed to a “Unit”.

“Units” shall have the meaning set forth in the definition of “Assets”.

“Updated Exhibit A” shall have the meaning set forth in Section 6.5.

 

18



--------------------------------------------------------------------------------

“Warren AFEs” shall mean those Authorization for Expenditures described on
Schedule 1.1.

“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Seller
therein and the shares of production from the relevant Well to which Seller is
entitled, together with any appurtenant rights and obligations concerning future
in kind and/or cash balancing at the wellhead.

“Wells” shall have the meaning set forth in the definition of “Assets”.

“Working Interest” shall mean, with respect to any Property, the decimal
interest share of all rights and obligations of any kind or character to bear
the costs and expenses of exploration, maintenance, development, production,
plugging and abandonment and operations of such Property, but without regard to
the effect of any royalties, overriding royalties, production payments, net
profits interests and other similar burdens upon, measured by or payable out of
production therefrom.

1.2 References and Rules of Construction. All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection,” and words of similar import, refer only to the
Article, Section or subsection in which such words occur. Wherever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limiting the foregoing in any
respect”. All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the Execution Date. Pronouns
in masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale. At the Closing, subject to the terms and conditions of
this Agreement, and effective as of the Effective Time, Seller agrees to sell,
assign, transfer and convey to Buyer, and Buyer agrees to purchase and pay for,
all of Seller’s right, title and interest, whether legal, equitable, present,
contingent or reversionary, in and to the Assets.

2.2 Excluded Assets. Seller shall reserve and retain all of the Excluded Assets
and all Retained Obligations.

 

19



--------------------------------------------------------------------------------

2.3 Revenues and Expenses. Subject to, and without limitation of, the terms and
conditions of this Agreement, Seller shall be entitled to all of the rights of
ownership attributable to the Assets (including the right to all production of
Hydrocarbons therefrom and proceeds related thereto) and shall remain
responsible for all Operating Expenses, in each case, attributable to the period
of time prior to the Effective Time. Subject to, and without limitation of, the
terms and conditions of this Agreement, and subject to the occurrence of the
Closing, Buyer shall be entitled to all of the rights of ownership attributable
to the Assets (including the right to all production of Hydrocarbons therefrom
and proceeds related thereto), and shall be responsible for all Operating
Expenses, in each case, attributable to the period of time from and after the
Effective Time. Without limitation of the Party’s respective indemnity
obligations, representations, warranties, covenants and agreements set forth in
this Agreement, all Operating Expenses that are: (a) incurred with respect to
operations conducted or production prior to the Effective Time shall be paid by
or allocated to Seller and (b) incurred with respect to operations conducted or
production from and after the Effective Time shall be paid by or allocated to
Buyer. “Operating Expenses” means all ordinary course operating expenses
(including Property Taxes, but excluding, in all cases, all Insurance Policies
(including insurance premiums or any other costs of insurance attributable to
Seller’s and/or its Affiliates’ insurance and to all coverage periods except to
the extent of any costs and expenses attributable to the time period between the
Effective Time and the Closing so long as such Insurance Policies are in effect
during such period)) and capital expenditures incurred in connection with the
ownership and/or operation of the Assets in the ordinary course of business,
subject to compliance with Section 6.1, and, where applicable, in accordance
with each Material Contract and each Applicable Contract that is not required to
be set forth on Schedule 4.8 under this Agreement, and overhead costs charged to
the Assets under any applicable joint operating agreement by any Person that is
not Seller or an Affiliate of Seller, but excluding Liabilities attributable to
(i) personal injury or death, property damage or violation of any Law, (ii) the
Remediation of any Environmental Condition under applicable Environmental Laws,
(iii) obligations with respect to Imbalances, (iv) obligations to pay Working
Interests, royalties, overriding royalties or other interest owners revenues or
proceeds attributable to sales of Hydrocarbons relating to the Assets, including
those held in suspense, (v) obligations to pay any Taxes other than Property
Taxes or (vi) any of the Retained Obligations. Notwithstanding anything in this
Agreement to the contrary, Seller shall remain responsible for (and Buyer shall
have no responsibility for nor shall the Purchase Price be adjusted upward for)
any amounts paid by or on behalf of Seller from and after the Effective Time in
connection with curing or attempting to cure and/or Remediate, as applicable,
any Title Defect, Environmental Defect, breach or purported breach of this
Agreement by Seller or any Retained Obligation. Subject to, and without
limitation of, the other terms and conditions set forth in this Agreement, after
the Closing, each Party shall be entitled to participate in all joint interest
audits and other audits of Operating Expenses for which such Party is entirely
or in part responsible under the terms of this Section 2.3.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. The purchase price for the Assets, shall be Sixteen Million
Two Hundred Fifty Thousand Dollars ($16,250,000) (the “Purchase Price”),
adjusted in accordance with this Agreement and payable by Buyer to Seller by
wire transfer in same day funds to a bank account of Seller (the details of
which shall be provided to Buyer in writing prior to the Closing Date) as and
when provided in this Agreement.

 

20



--------------------------------------------------------------------------------

3.2 Deposit. Contemporaneously with the execution of this Agreement, Buyer,
Seller and JPMorgan Chase Bank, N.A., located in Houston, Texas, as the escrow
agent (the “Escrow Agent”) are entering into an escrow agreement in
substantially the form attached hereto as Exhibit H (as ultimately executed and
delivered, the “Escrow Agreement”), and within two (2) Business Days following
the Execution Date, Buyer will deposit into the escrow account contemplated by
the Escrow Agreement (the “Escrow Account”) an earnest money deposit equal to
Eight Hundred Twelve Thousand Five Hundred Dollars ($812,500) (the “Deposit”).
The Deposit shall accrue interest at the rate established by the Escrow Agent.
In the event the transactions contemplated by this Agreement are consummated in
accordance with the terms hereof, the Deposit plus interest shall be released as
set forth in the Escrow Agreement. In the event the Closing does not occur and
the transactions contemplated by this Agreement are not consummated the Deposit,
plus interest, will be released to Seller or returned to Buyer, in each case, as
provided in Article XIV. For federal income tax purposes, the interest earned on
the Deposit shall be reported (a) by Buyer if the Deposit is returned to Buyer
or credited against the Purchase Price at Closing, and (b) by Seller if the
Deposit is paid to Seller as provided in Article XIV.

3.3 Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”; provided, however, that the Purchase Price shall not be adjusted by any
amount (upward or downward) for any matter related to any of the Excluded Assets
or Retained Obligations:

(a) The Purchase Price shall be adjusted upward by the following amounts
(without duplication):

(i) an amount equal to the value of all Hydrocarbons attributable to the Assets
in tanks (including inventory but excluding linefill) as of the Effective Time,
the value to be based upon the applicable contract price in effect as of the
Effective Time (net to Seller’s interest therein), less any (A) amounts payable
as royalties, overriding royalties and other burdens upon, measured by or
payable out of such Production (including, for purposes of clarity, any
applicable transportation, marketing and gathering fees) and (B) Property Taxes
and/or sales or other similar Taxes deducted by the purchaser(s) of such
Production;

(ii) an amount equal to all Operating Expenses, the amount of the Warren AFEs,
and other documented Third Party costs and expenses (including, for purposes of
clarity, pre-paid expenses) paid or otherwise borne by Seller or its Affiliates
that are, in accordance with GAAP, attributable to the Assets after the
Effective Time, whether incurred before or after the Effective Time, including,
for purposes of clarity, (A) bond and insurance premiums incurred by or on
behalf of Seller after the Effective Time and prior to the Closing (solely to
the extent that such bond and insurance premiums are applicable to bonds and/or
Insurance Policies that are wholly-related to the ownership and/or operation of
the Assets), (B) royalties or other burdens upon, measured by or payable out of
proceeds of Production, and (C) rentals and other lease maintenance payments,
but, excluding all costs to cure and/or Remediate, as applicable, any Title
Defects, Environmental Defects and/or casualty or condemnation matters under
Section 11.4 or to obtain any Required Consents (or waivers thereof) or waivers
of any of the Preferential Purchase Rights;

 

21



--------------------------------------------------------------------------------

(iii) an amount equal to all Property Taxes prorated to Buyer in accordance with
Section 15.2(b), but actually paid by or otherwise borne by Seller or its
Affiliates; and

(iv) any other amount provided for elsewhere in this Agreement or otherwise
agreed upon in writing by Seller and Buyer.

(b) The Purchase Price shall be adjusted downward by the following amounts
(without duplication):

(i) an amount equal to all proceeds of any kind received by or behalf Seller or
any of its Affiliates attributable to Seller’s interest in the Assets from and
after the Effective Time up to the Closing, including the sale of Hydrocarbons
produced from the Assets or allocable thereto, net of any Property Taxes paid by
or on behalf of Seller or any of its Affiliates in connection therewith, if and
to the extent, such Taxes were not reimbursed to Seller or any of its
Affiliates, as applicable, by the purchaser of such production;

(ii) if Seller makes (or is deemed to have made) the election under
Section 11.2(c)(i) with respect to any uncured Title Defect, the Title Defect
Amount with respect to such Title Defect;

(iii) an amount equal to all Operating Expenses and other documented Third Party
costs and expenses (including, for purposes of clarity, pre-paid expenses) of
any kind that are paid or otherwise borne by Buyer or any of its Affiliates that
are, in accordance with GAAP, attributable to the Assets prior to the Effective
Time, whether incurred before or after the Effective Time;

(iv) if Seller makes (or is deemed to have made) the election under
Section 12.1(b)(i) with respect to any uncured Environmental Defect, the
Remediation Amount with respect to such Environmental Defect;

(v) the Allocated Value of any Assets excluded from the transactions
contemplated hereby pursuant to Section 11.2(c)(ii), Section 11.5 or
Section 12.1(b)(ii);

(vi) the amount of all Property Taxes prorated to Seller in accordance with
Section 15.2(b) but not paid, payable or otherwise borne by Seller or any of its
Affiliates prior to Closing;

(vii) an amount equal to the Suspense Funds; and

(viii) any other amount provided for elsewhere in this Agreement or otherwise
agreed upon in writing by Seller and Buyer.

 

22



--------------------------------------------------------------------------------

3.4 Preliminary Settlement Statement. Not less than five (5) Business Days prior
to the Scheduled Closing Date, Seller shall prepare in good faith and submit to
Buyer for review a draft settlement statement (the “Preliminary Settlement
Statement”) that shall set forth the Adjusted Purchase Price, reflecting each
adjustment made in good faith by Seller in accordance with this Agreement as of
the date of preparation of such Preliminary Settlement Statement and the
itemized calculation and reasonable supporting documentation of the adjustments
used to determine such amounts, together with the designation of Seller’s
accounts for the wire transfers of funds as set forth in Section 9.3(d). Within
two (2) Business Days of receipt of the Preliminary Settlement Statement, Buyer
may (without waiving any of its rights under this Agreement) deliver to Seller a
written report containing all changes with the explanation therefor that Buyer
proposes to be made to the Preliminary Settlement Statement (based upon what
Buyer actually has knowledge of at such time) and the Parties shall thereafter
cooperate in good faith to finalize the Preliminary Settlement Statement prior
to the Closing. The Preliminary Settlement Statement, as agreed upon by the
Parties, will be used to adjust the Purchase Price at Closing; provided that if
the Parties do not agree upon an adjustment set forth in the Preliminary
Settlement Statement, then the amount of such adjustment used to adjust the
Purchase Price at Closing shall be that amount set forth in the draft
Preliminary Settlement Statement delivered by Seller to Buyer pursuant to this
Section 3.4.

3.5 Final Settlement Statement. On or before one hundred and twenty (120) days
after the Closing, a final settlement statement (the “Final Settlement
Statement”) will be prepared in good faith by Seller based on actual income and
expenses during the period from and after the Effective Time until Closing and
which takes into account all final adjustments made to the Purchase Price and
shows the resulting final Purchase Price (the “Final Price”) (including all
calculations related to the determination thereof) and which shall include
reasonably sufficient documentation (to the extent available to Seller or
otherwise in Seller’s or any of its Affiliate’s or its or their respective
Representative’s possession or control) to support each such adjustment and
related calculation. The Final Settlement Statement shall set forth the actual
proration of the amounts required by this Agreement. Not later than thirty
(30) days after receipt of the Final Settlement Statement, Buyer shall return to
Seller a written report containing any proposed changes to the Final Settlement
Statement and a reasonable explanation of any such changes and the reasons
therefor (based upon what Buyer actually has knowledge of at such time) (the
“Dispute Notice”). In furtherance of the foregoing, Seller shall use
commercially reasonable efforts to provide Buyer and its Representatives with
(a) any information or data reasonably requested to the extent such information
or data is within Seller’s or any of its Affiliates’ possession or control and
(b) access to Seller’s Representatives during normal business hours and as Buyer
may reasonably request in connection with its review of such statement or
supporting documentation. If the Final Price set forth in the Final Settlement
Statement is mutually agreed upon by Seller and Buyer, the Final Settlement
Statement and the Final Price, shall be final and binding on the Parties. Any
difference in the Adjusted Purchase Price as paid at Closing pursuant to the
Preliminary Settlement Statement and the Final Price shall be paid by the owing
Party within ten (10) days of such agreement to the owed Party. All amounts paid
pursuant to this Section 3.5 shall be delivered in United States currency by
wire transfer of immediately available funds to the account specified in writing
by the relevant Party.

3.6 Disputes. If Seller and Buyer are unable to resolve the matters addressed in
the Dispute Notice, each of Buyer and Seller shall, within fourteen
(14) Business Days after the delivery of such Dispute Notice, summarize its
position with regard to such dispute in a written document of twenty (20) pages
or less and submit such summaries to Grant Thornton LLP or

 

23



--------------------------------------------------------------------------------

such other Person as the Parties may mutually select (the “Accounting
Arbitrator”), together with the Dispute Notice, the Final Settlement Statement
and any other documentation such Party may desire to submit. Within twenty
(20) Business Days after receiving the Parties’ respective submissions, the
Accounting Arbitrator shall render a decision choosing either Seller’s position
or Buyer’s position with respect to each matter addressed in any Dispute Notice,
based on the materials described above. Any decision rendered by the Accounting
Arbitrator pursuant hereto shall be final, conclusive and binding on Seller and
Buyer and will be enforceable against any of the Parties in any court of
competent jurisdiction. The costs of the Accounting Arbitrator shall be borne
one-half by Buyer and one-half by Seller. If (a) either Party at any time
delivers written notice to the other Party of its good faith determination that
Grant Thornton LLP cannot, or can no longer continue to, impartially serve as
the Accounting Arbitrator for any reason (such written notice, an “Accounting
Arbitrator Partiality Notice”) or (b) Grant Thornton LLP declines to serve as
the Accounting Arbitrator, then, if the Parties are unable to mutually agree
upon Grant Thornton LLP’s replacement within ten (10) days following the earlier
to occur of the date upon which (i) a Party delivers an Accounting Arbitrator
Partiality Notice to the other Party and (ii) Grant Thornton LLP provides
written notice to each of the Parties that it will not serve as the Accounting
Arbitrator, then each Party will nominate a candidate to be the replacement
Accounting Arbitrator, and such candidates so nominated by the Parties shall
together determine the replacement Accounting Arbitrator.

3.7 Allocation of Purchase Price / Allocated Values. Buyer and Seller agree that
the unadjusted Purchase Price shall be allocated among the Assets as set forth
in Exhibit A-1 or Exhibit A-2, as applicable. The “Allocated Value” for any
Asset equals the portion of the unadjusted Purchase Price allocated to such
Asset in Exhibit A-1 or Exhibit A-2, as applicable, and such Allocated Value
shall be used in calculating adjustments to the Purchase Price as provided
herein. Buyer and Seller also agree (a) that the Allocated Values, as adjusted,
shall be used by Seller and Buyer as the basis for reporting asset values and
other items for purposes of Section 3.8, and (b) that neither they nor their
Affiliates will take positions inconsistent with such Allocated Values in
notices to Governmental Authorities, in audit or other proceedings with respect
to Taxes, in notices to Preferential Purchase Right holders or in other
documents or notices relating to the transactions contemplated by this
Agreement.

3.8 Allocation of Consideration for Tax Purposes. Seller and Buyer agree that
the portion of the Purchase Price, as adjusted, attributable to the Assets and
the Assumed Obligations and other amounts treated for Tax purposes as
consideration for a sale transaction (to the extent known at such time)
(collectively, the “Allocable Amount”) shall be allocated among the various
Assets for Tax purposes. The initial draft of such allocations shall be prepared
by Buyer in a manner consistent with the related Allocated Values set forth in
Exhibit A-1 and Exhibit A-2 and shall be provided to Seller no later than one
hundred and twenty (120) days after the Closing. Seller and Buyer shall then
cooperate to prepare a final schedule of the Allocable Amount among the Assets,
which shall also be materially consistent with the Allocated Values (as
adjusted, the “Allocation Schedule”). The Allocation Schedule shall be updated
to reflect any adjustments to the Allocable Amount. The allocation of the
Allocable Amount shall be reflected on a completed Internal Revenue Service Form
8594 (Asset Acquisition Statement under Section 1060), which Form will be timely
filed separately by Seller and Buyer with the Internal Revenue Service pursuant
to the requirements of Section 1060(b) of the Code. Seller and Buyer agree not
to take any position inconsistent with the allocations set forth in the
Allocation Schedule unless required by applicable Law or with the consent of the
other Party. The Parties further agree that the allocations set forth on the
Allocation Schedule will represent reasonable estimates of the fair market
values of the Assets described therein.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer the following as of the Execution Date
and as of the Closing Date:

4.1 Organization, Existence and Qualification. Seller is a limited liability
company duly formed and validly existing under the Laws of the State of
Oklahoma. Seller has all requisite power and authority to own and operate its
property (including its interests in the Assets) and to carry on its business as
now conducted. Seller is duly licensed or qualified to do business as a foreign
limited liability company in all jurisdictions in which it carries on business
or owns assets and such qualification is required by Law.

4.2 Authority, Approval and Enforceability. Seller has full power and authority
to enter into and perform this Agreement and the Transaction Documents to which
it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Seller of this Agreement have been duly
and validly authorized and approved by all necessary limited liability company
action on the part of Seller. This Agreement is, and the Transaction Documents
to which Seller is a party when executed and delivered by Seller will be, the
valid and binding obligation of Seller and enforceable against Seller in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

4.3 No Conflicts. The execution, delivery and performance by Seller of this
Agreement, each of the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated herein and therein do not and
will not (a) conflict with or result in a breach of any provisions of the
operating agreement or other governing documents of Seller, (b) result in a
default or the creation of any Encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any Lease, Applicable Contract, note, bond, mortgage, indenture,
license or other material agreement to which Seller is a party or by which
Seller, any of Seller’s interests in the Assets or the Assets may be bound or
(c) violate any Law applicable to Seller or any of the Assets, except that any
matters described in clauses (b) and (c) above which would not have a Material
Adverse Effect.

4.4 Consents. Except for (a) the consents set forth on Schedule 4.4 (such
consents, the “Required Consents”), (b) Customary Post-Closing Consents and
(c) the Preferential Purchase Rights set forth on Schedule 4.10, there is no
restriction or prohibition on assignment of the Assets, including requirements
for consents from Third Parties to any assignment (in each case) that Seller is
required to obtain in connection with the transfer of any or all of Seller’s
interest in or to any of the Assets by Seller to Buyer, or the consummation of
the transactions contemplated by this Agreement by Seller. Notwithstanding the
foregoing, Schedule 4.4 sets

 

25



--------------------------------------------------------------------------------

forth a true and complete listing of all consents that Seller is required to
obtain by and/or under any of the Material Contracts in connection with the
transfer of any or all of Seller’s interest in or to any of the Assets
(including, for purposes of clarity, any of the Material Contracts) by Seller to
Buyer under this Agreement, or the consummation of the transactions contemplated
by this Agreement by Seller.

4.5 Bankruptcy. There are no bankruptcy or receivership proceedings pending,
being contemplated by or, to Seller’s Knowledge, threatened in writing against,
Seller or any Affiliate of Seller or the Assets.

4.6 Foreign Person. Seller is a disregarded entity as defined in Treasury
Regulation §1.1445-2(b)(2)(iii). The sole member of Seller is LSB Chemical
L.L.C., an Oklahoma limited liability company (the “Sole Member”), the sole
member of the Sole Member is Consolidated Industries L.L.C., an Oklahoma limited
liability company (the “Intermediate Owner”), and the sole member of the
Intermediate Owner is LSB Industries, Inc., a Delaware corporation (the
“Ultimate Owner”). None of Seller, Intermediate Owner, Ultimate Owner or the
Sole Member is a “foreign person” within the meaning of Section 1445 of the
Code.

4.7 Litigation. Except as set forth on Schedule 4.7, there is no suit, action or
litigation by any Person by or before any Governmental Authority, and no
arbitration proceedings, (in each case) pending or, to Seller’s Knowledge,
threatened (a) against, relating to or otherwise impacting (i) any of the Assets
or (ii) Seller or any of its Affiliates with respect to any of the Assets,
(b) against Seller or any of its Affiliates that would materially impair
Seller’s ability to consummate the transactions contemplated by this Agreement
and the other Transaction Documents (including Seller’s retention of the
Retained Obligations) or (c) which would question the validity of this Agreement
or any other action taken to be taken in connection herewith or seeking to
prevent the consummation of any the transactions contemplated hereby or by any
of the Transaction Documents. To Seller’s Knowledge, there exist no unsatisfied
judgments of any Governmental Authority that would result in impairment or loss
of Seller’s interest in all or any part of the Assets.

4.8 Material Contracts.

(a) Schedule 4.8 sets forth a true and correct list of all Applicable Contracts
of the type described below (the Contracts required to be contained on such
Schedule, collectively, the “Material Contracts”):

(i) any Applicable Contract that can reasonably be expected to result in
aggregate payments by Seller with respect to the Assets of more than $100,000
during the current or any subsequent fiscal year (based solely on the terms
thereof and current volumes, without regard to any expected increase in volumes
or revenues);

(ii) any Applicable Contract that can reasonably be expected to result in
aggregate revenues to Seller with respect to the Assets of more than $100,000
during the current or any subsequent fiscal year (based solely on the terms
thereof and current volumes, without regard to any expected increase in volumes
or revenues);

 

26



--------------------------------------------------------------------------------

(iii) any Hydrocarbon purchase and sale, transportation, processing, gas
balancing, marketing, forward sale or similar Applicable Contract (including any
such Contract that includes a minimum volume commitment or take-or-pay or other
similar arrangement);

(iv) any indenture, mortgage, loan, credit or sale-leaseback or similar
Applicable Contract that will be binding on Buyer or any of the Assets from and
after the Closing;

(v) any farmout agreement, participation agreement, exploration agreement, joint
exploration agreement, development agreement, joint operating agreement, unit
agreement or similar Applicable Contract;

(vi) any Applicable Contract between Seller and (A) any Affiliate of Seller or
(B) any Related Persons of Seller that will not be terminated prior to Closing;

(vii) any Applicable Contracts that contains or constitutes an area of mutual
interest, non-compete, drag along rights, tag along rights, participation
rights, or similar provisions pursuant to which any Person may be entitled to
acquire an interest in any Property or which would restrict Buyer’s actions with
respect to the Assets after the Closing;

(viii) any Applicable Contract that constitutes a lease (other than the Leases)
under which Seller is the lessor or the lessee of real, immovable, personal or
movable property which lease (A) relates to the Assets, (B) cannot be terminated
by Seller without penalty upon thirty (30) days or less notice and (C) involves
an annual base rental of more than $50,000.00;

(ix) any Applicable Contract that would obligate Buyer to drill, complete, or
consent to the drilling and/or completion of, additional wells or conduct other
material development operations on the Assets after the Closing;

(x) any Applicable Contract to which Seller is a party for the provision, use,
processing or analysis of seismic or geophysical data relating to the Assets, to
the extent that such Applicable Contract and the geophysical and other seismic
and related technical data and information obtained in connection therewith is
transferable without the (i) payment of a fee or other penalty to any Third
Party or (ii) receipt of the consent of any applicable Third Party (unless
(x) Buyer agrees in writing to pay such fee or penalty and/or (y) such Third
Party consent is received and/or waived);

(xi) any Applicable Contract, surface lease, easement or other surface use
agreement entered into prior to the Effective Time relating to the Properties
providing a Third Party with rights to a burden on the production of
Hydrocarbons from or attributable to the Assets or payments triggered by the use
of the relevant surface property for drilling or other purposes;

(xii) any guaranty or other agreement providing credit support in favor of the
Third Party to any Applicable Contract described in subsections (i)-(xi) above;
and

 

27



--------------------------------------------------------------------------------

(xiii) all other Applicable Contracts that (A) will be binding upon Buyer or any
of the Assets from and after the Closing and (B) could reasonably be expected to
material to Buyer and/or the Assets (including the use, value, ownership and/or
operation of any of the Assets) at any time following the Closing.

(b) Seller has furnished or made available to Buyer true, complete and accurate
copies of the Material Contracts as in effect on the Execution Date (including
all amendments, modifications and supplements thereto). Each of the Applicable
Contracts listed on Schedule 4.8 is in full force and effect and Seller is not,
and to Seller’s Knowledge, no other Person is, in breach or default thereunder
and no circumstance exists that, with receipt of notice thereof, lapse of time,
or both, would give rise to such a breach or default. None of Seller or any of
its Affiliates has given to, or received from, any Third Party any notice of any
action or intent to terminate or materially amend or supplement any Applicable
Contract listed on Schedule 4.8.

4.9 No Violation of Laws. Except as set forth on Schedule 4.9, Seller is not in
material violation of any applicable Laws with respect to its ownership and, to
Seller’s Knowledge, its operation of the Assets. Except as set forth on
Schedule 4.9, to Seller’s Knowledge, no Third Party operator of any of the
Assets is in any material violation of any applicable Laws with respect to its
operation of any such Assets. This Section 4.9 does not include any matters with
respect to Environmental Laws, such matters being addressed exclusively in
Section 4.14.

4.10 Preferential Purchase Rights. Except as set forth on Schedule 4.10, there
are no Preferential Purchase Rights that are applicable to the Assets or
otherwise applicable to the transactions contemplated by this Agreement.

4.11 Royalties; Expenses; Etc. Other than the Suspense Funds and except as set
forth on Schedule 4.11, (a) all royalties (including lessor’s royalties and
non-participating royalties), overriding royalties, excess royalties,
Hydrocarbon production payments and other burdens and payments due and payable
by or on behalf of Seller with respect the Assets and the Hydrocarbons produced
therefrom have been paid and (b) no expenses (including bills for labor,
materials and supplies used or furnished for use in connection with the Assets,
royalties, overriding royalties and other burdens on production and amounts
payable to co-owners of the Assets) are owed and delinquent in payment by Seller
or any of its Affiliates that relate to the ownership or operation of the
Assets.

4.12 Imbalances. To Seller’s Knowledge, there are no Imbalances associated with
the Assets as of the Effective Time or the Execution Date.

4.13 Current Commitments. Schedule 4.13 sets forth, as of the Execution Date,
all authorities for expenditures (“AFEs”) relating to the Assets for which all
of the activities anticipated in such AFEs or commitments have not been
completed by the Execution Date or which will be binding on Seller or any of the
Assets on or after the Effective Time or Buyer (as Seller’s
successor-in-interest) or any of the Assets on or after the Closing. As of the
Execution Date, Seller has paid its proportionate share of all amounts due and
payable with respect to the Warren AFEs.

 

28



--------------------------------------------------------------------------------

4.14 Environmental.

(a) Except as set forth on Schedule 4.14(a), as of the Execution Date, there is
no Environmental Claim pending in writing or, to Seller’s Knowledge, threatened
against Seller or any of its Affiliates with respect to the Assets or against
any Person whose Liabilities for any Environmental Claim that has been
contractually retained or assumed by Seller or any of its Affiliates with
respect to any of the Assets.

(b) Except as set forth on Schedule 4.14(b), (i) as of the Execution Date,
neither Seller nor any of its Affiliates has received written notice from any
Person of any Release or disposal of any Hazardous Substance concerning any or
all of the Assets that would reasonably be expected to (A) interfere with or
prevent compliance by Seller with any Environmental Law or the terms of any
license or permit issued pursuant thereto or (B) give rise to or results in any
common Law or other Liability of Seller or any of its Affiliates to any Person,
and (ii) none of Seller, its Affiliates or, to Seller’s Knowledge, any Third
Party operator of any of the Assets has committed any act or omission that could
give rise to any Liabilities under any Environmental Law.

(c) To Seller’s Knowledge, neither Seller nor any of its Affiliates is required
by any Environmental Law or by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of any transactions
contemplated hereby, (i) to remove or remediate any Hazardous Substances,
(ii) to give notice to or receive approval from any Governmental Authority or
other Person, (iii) to record or deliver to any Person any disclosure document
or statement pertaining to environmental matters, or (iv) to alter, modify,
renew, change or update any permit, license or other authorization of a
Governmental Authority that is required or necessary in connection with Seller’s
ownership or operation of any of the Assets or Seller’s or any of its
Affiliate’s respective business of under Environmental Law.

4.15 Taxes and Impact Fees. Except as disclosed in Schedule 4.15:

(a) all Taxes and Impact Fees with respect to the Assets that have become due
and payable have been properly paid in full and are not in arrears;

(b) all Tax Returns with respect to the Assets that are required to be filed
have been duly and timely filed;

(c) all withholding tax requirements imposed with respect to the Assets have
been satisfied in full in all material respects;

(d) there are no Encumbrances for Taxes (including any interest, fine, penalty
or additions to Tax imposed by a Taxing Authority in connection with such Taxes)
on the Assets, other than statutory liens for current Taxes not yet due;

(e) Seller has not received written notice of any pending claim (which remains
outstanding) from any applicable Taxing Authority or any other Governmental
Authority for assessment of Taxes or Impact Fees with respect to the Assets and,
to Seller’s Knowledge, no such claim has been made or threatened;

 

29



--------------------------------------------------------------------------------

(f) no audit, administrative, judicial or other proceeding related to Taxes with
respect to the Assets has been commenced or is presently pending or, to Seller’s
Knowledge, threatened;

(g) there is not in force any waiver of any statute of limitations in respect of
Taxes or any extension of time with respect to a Tax assessment or deficiency,
in each case, with respect to the Assets; and

(h) no extension of time within which to file any Tax Return with respect to the
Assets is currently in effect.

4.16 Tax Partnerships. Except as set forth on Schedule 4.16, none of the Assets
is held by or is subject to any contractual arrangement between Seller, on the
one hand, and any other Person, on the other hand, whether owning undivided
interests therein or otherwise, that is classified as a partnership for United
States federal Tax purposes (a “Tax Partnership”) and no transfer of any part of
the Assets pursuant to this Agreement will be treated as a transfer of an
interest or interests in any such partnership, and, to the extent that any of
the Assets are deemed by agreement or applicable Law to be held by a partnership
for federal Tax purposes, except as set forth on Schedule 4.16, each such
partnership has or shall have in effect an election under Section 754 of the
Code that will apply with respect to the acquisition by Buyer of the Assets.

4.17 Brokers’ Fees. None of Seller or any of its Affiliates or their respective
Representatives has incurred any liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer or any of its Affiliates shall have any responsibility
whatsoever.

4.18 Suspense Funds. Schedule 4.18 sets forth a true and correct list of (a) all
funds and other proceeds of Production attributable to the Assets that are, as
of the Execution Date, held in suspense and due and owing to any Person
(collectively, the “Suspense Funds”), (b) a description of the source of such
Suspense Funds and the reason they are being held in suspense, and (c) if known,
the name or names of the Persons claiming such Suspense Funds or to whom such
Suspense Funds are owed.

4.19 Wells. Except as set forth on Schedule 4.19, to Seller’s Knowledge, (a) all
Wells have been drilled and completed in accordance with and within the limits
permitted by all applicable Leases, Contracts and Laws; (b) no Well is subject
to penalties on allowable after the Effective Time because of any overproduction
or any other violation of applicable Laws and (c) there are no Wells or Personal
Property that (i) Seller or the relevant Third Party operator thereof is
obligated by any applicable Contracts or Laws to currently plug, dismantle
and/or abandon, or (ii) have been plugged, dismantled or abandoned in a manner
that does not comply with all applicable Laws (including Environmental Laws). To
Seller’s Knowledge, all currently producing Wells (or Wells that are currently
capable of producing Hydrocarbons, including, for purposes of clarity, shut-in
Wells) are in an operable state of repair adequate to maintain normal operations
in accordance with the methods and practices of a reasonably prudent operator of
oil and gas properties in the Transaction Area, ordinary wear and tear excepted,
and, without limiting the foregoing, do not contain junk or other obstructions
which could reasonably be expected to materially interfere with drilling,
completion, recompletion, reworking, stimulation and/or other operations on,
with respect to, or otherwise affecting the Assets.

 

30



--------------------------------------------------------------------------------

4.20 Status of the Leases. Except for scheduled expirations of Leases between
the period of time from the Effective Time and the Execution Date as set forth
on Schedule 4.20, (a) all of the Leases are in full force and effect as of the
Execution Date, (b) neither Seller nor, to Seller’s Knowledge, any Third Party
operator is in default with respect to any of its material obligations under any
of the Leases and (c) (i) all Wells have been drilled and completed within the
limits permitted by each Lease and Applicable Contract applicable and/or
relevant to such Well and (ii) there is no Well located on or in any of the
Lands burdened by any Lease, any of the lands pooled, unitized or communitized
therewith or any of the Units that, as of the Execution Date, is required by or
under any applicable Law or Applicable Contract to be plugged and/or abandoned
(or re-plugged and/or re-abandoned). Except as set forth on Schedule 4.20, none
of Seller, any of its Affiliates or, to Seller’s Knowledge, any Third Party
operator of any of the Assets has received any written notice of default or
breach under any of the Leases which default or breach has not been cured or
remedied to the satisfaction of the applicable lessor. Except for the Suspense
Funds, to Seller’s Knowledge, all bonus monies, rentals, minimum royalties,
shut-in royalties and other payments due and payable by or on behalf Seller
under the terms of the Leases or with respect thereto, including lease operating
expenses, capital expenses, joint interest billings and other costs and expenses
attributable to the ownership and operation of the Assets have been timely and
properly paid and are not in arrears.

4.21 Applicable Contracts Subject to Confidentiality Restrictions. To Seller’s
Knowledge, there are no Applicable Contracts to which Buyer will not have access
prior to the Closing as a result of confidentiality restrictions burdening such
Applicable Contracts.

4.22 Operation of the Assets. Neither Seller nor any of its Affiliates is, or
has at any time prior to the Closing been (or deemed to have been), the operator
of any of the Assets.

4.23 Personal Property. Except as set forth on Schedule 4.23, to Seller’s
Knowledge, (a) the Personal Property is in an operable state of repair adequate
to maintain normal operations in accordance with the methods and practices of a
reasonably prudent operator of oil and gas properties in the Transaction Area,
ordinary wear and tear excepted and (b) Seller and each Third Party operator of
any of the Properties, collectively have all material easements, rights of way,
licenses and authorizations, from all Governmental Authorities and Third Parties
as are necessary to access, construct, operate, maintain and repair the Personal
Property in the ordinary course of business as currently conducted with respect
to the Assets and in material compliance with all applicable Laws (including
Environmental Laws).

4.24 Credit Support. Schedule 4.24 accurately sets forth a true and complete
list of (a) all bonds, letters of credit, guarantees and other forms of credit
support currently maintained, posted or otherwise provided by Seller or any of
its Affiliates and relating to the Assets or any of the Assumed Obligations
(collectively, the “Credit Support”) and (b) a list of all pending claims and
the claims history against such Credit Support since January 1, 2014. The Credit
Support is of the type and in the amounts customarily maintained or posted by
Persons similar to Seller and its Affiliates with respect to the ownership and
operation of oil and gas-related assets similar to the Assets and is sufficient
for compliance with all applicable Laws and Contracts to which Seller or any of
its Affiliates is a party or by which Seller or any of its Affiliates is bound.
True and complete copies of all Credit Support have been made available to Buyer
prior to the Execution Date.

 

31



--------------------------------------------------------------------------------

4.25 Insurance. Schedule 4.25 lists all of the insurance policies (and
descriptions there, including deductibles) maintained by or on behalf of Seller
or any of its Affiliates that provide coverage to the Assets and/or the
ownership or operation thereof (collectively, the “Insurance Policies”). Each
Insurance Policy is in full force and effect.

4.26 Transactions with Affiliates. Except as set forth on Schedule 4.26,
(a) none of Seller, its members, managers or officers are involved in any
business arrangement or relationship with any of Seller’s Affiliates or have any
Contracts with any of Seller’s Affiliates or any of their respective member,
managers or officers relating to any of the Assets or the ownership or operation
thereof, and (b) none of Seller’s members, managers or officers nor any of their
respective Affiliates owns any property or right, tangible or intangible, which
is used by (or held for use by) or that constitutes any of the Assets.

4.27 Surface Access. To Seller’s Knowledge, (a) the Rights-of-Way, licenses,
permits, easements, and other surface rights agreements described in Exhibit D
are in full force and effect and (b) Seller has a legal right of access to all
of the Assets.

4.28 Casualty Events. Neither Seller nor any of its Affiliates has received
written notice of (a) the occurrence of any Casualty Event or (b) any pending or
threatened Casualty Event with respect to any of the Assets.

4.29 Production Contracts. Except as set forth on Schedule 4.29, Seller’s
interests in the Assets are not subject to any Contract for the sale of the
Production attributable to periods after the Effective Time, other than
Contracts that may be terminated by not more than thirty (30) days prior written
notice. Except as set forth on Schedule 4.29, Seller’s interests in the Assets
are not subject to or burdened by any obligation under a sales, take-or-pay, gas
balancing, marketing, hedging, forward sale or similar arrangement, to deliver
the Production attributable to such interest in the Assets without receiving
payment at the time of or subsequent to delivery, or to deliver the Production
in the future for which payment has already been received (e.g., a “forward”
sale contract).

4.30 Records. The Records have been maintained in the ordinary course of
Seller’s business, and Seller has not intentionally omitted any material
information from the Records.

4.31 Governmental Authorizations. Except as set forth on Schedule 4.31(a),
(a) Seller or, to Seller’s Knowledge, another operator of any of the Assets, has
obtained and is maintaining all federal, state and local Governmental Authority
licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges, bonds, letters of
credit, guarantees and other surety arrangements and applications therefor (the
“Governmental Authorizations”) that are reasonably necessary or required for the
ownership and/or operation of any of the Assets (excluding those required under
Environmental Laws, which are addressed in Section 4.14), the lack of which
would reasonably be expected to impair Buyer’s (as Seller’s
successor-in-interest) ownership and/or operation of the Assets from and

 

32



--------------------------------------------------------------------------------

after the Closing in a material manner and (b) each such Governmental
Authorization held by Seller and, to Seller’s Knowledge, each such Governmental
Authorization held by any other operator of any of the Assets, is in full force
and effect and has been duly and validly issued. To Seller’s Knowledge, all such
Governmental Authorizations are set forth on Schedule 4.31(b).

4.32 Non-Consent Operations. Except as set forth on Schedule 4.32, no operations
are being conducted or have been conducted on any of the Assets with respect to
which Seller has elected to be a non-consenting party under any operating
agreement or other Contract and with respect to which all of Seller’s rights
have not yet reverted. Seller has made a timely and affirmative election to
participate in the operations contemplated by the Warren AFEs in accordance with
the terms and conditions of the applicable Contract providing Seller with the
right to elect to participate in the operations contemplated by the Warren AFEs.

4.33 Related Party Contracts and Arrangements. Except as set forth on
Schedule 4.33, (a) none of Seller, its members, managers, officers or employees
are involved in any business arrangement or relationship or any Related Party
Contracts with any of Seller’s Related Parties relating to any of the Assets or
the ownership and/or operation thereof that, in each case, will (i) not be
terminated on or prior to the Closing or (ii) be applicable to, binding upon or
otherwise burden any of the Assets and/or the ownership, operation, development
and/or use of any of the Assets from and after the Closing and (b) none of
Seller’s members, managers, directors, officers or employees nor any of their
respective Affiliates owns any property, right or interest, tangible or
intangible, which is used by (or held for use by) or that constitutes any of the
Assets.

4.34 Trade Payables. Except as set forth on Schedule 4.34, there are no unpaid
(or underpaid) debts of Seller or any of its Affiliates that constitute Trade
Payable Obligations and which debts, if unpaid, could result in the creation of
a Encumbrance against any of the Assets.

4.35 Areas of Mutual Interest. To Seller’s Knowledge, except as set forth on
Schedule 4.35 (a) no Asset is subject to (or has related to it) any area of
mutual interest agreements or any farm-out or farm-in agreement under which any
party thereto is entitled to receive assignments not yet made, or could earn
additional assignments from and after the date of this Agreement and (b) since
the date of this Agreement, none of Seller or any of its Affiliates has received
any notice (whether written or oral) from any Person with respect to such
Person’s (or any of its Affiliates’) acquisition of, or intention to acquire,
any assets, properties or other interests with respect to which Seller or any of
its Affiliates has a right (whether arising under or pursuant to any Applicable
Contract or otherwise) to elect to participate in the acquisition or intended
acquisition (or to otherwise acquire all or any portion) of such assets,
properties or other interests.

4.36 Tag-Along Rights. Schedule 4.36 sets forth a true and complete list of all
of the Applicable Contracts establishing or containing any tag-along or other
similar rights of any Person that are applicable to any of the Assets, including
with respect to a transfer of all or any portion of any of the Assets, whether
in connection with the transactions contemplated by this Agreement, any other
Transaction Document or otherwise.

 

33



--------------------------------------------------------------------------------

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Seller the following as of the Execution
Date and as of the Closing Date:

5.1 Organization, Existence and Qualification. Buyer is a limited liability
company duly formed and validly existing under the Laws of the jurisdiction of
its formation and Buyer has all requisite power and authority to own and operate
its property and to carry on its business as now conducted. Buyer is duly
licensed or qualified to do business as a limited liability company in all
jurisdictions in which it carries on business or owns assets and such
qualification is required by Law. As of the Closing, Buyer will be duly licensed
or qualified to do business in the Commonwealth of Pennsylvania.

5.2 Authority, Approval and Enforceability. Buyer has full power and authority
to enter into and perform this Agreement and the Transaction Documents to which
it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Buyer of this Agreement have been duly
and validly authorized and approved by all necessary action on the part of
Buyer. This Agreement is, and the Transaction Documents to which Buyer is a
party when executed and delivered by Buyer will be, the valid and binding
obligation of Buyer and enforceable against Buyer in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

5.3 No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated herein will not
(a) conflict with or result in a breach of any provisions of the organizational
or other governing documents of Buyer, (b) result in a default or the creation
of any Encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or other agreement to which Buyer is a party or by
which Buyer or any of its property may be bound or (c) violate any Law
applicable to Buyer or any of its property, except in the case of clauses
(b) and (c) where such default, Encumbrance, termination, cancellation,
acceleration or violation would not have a material adverse effect upon the
ability of Buyer to consummate the transactions contemplated by this Agreement
or perform its obligations hereunder.

5.4 Consents. Except for Customary Post-Closing Consents, there are no consents
or other restrictions on assignment, including requirements for consents from
Third Parties to any assignment (in each case) that Buyer is required to obtain
in connection with the transfer of the Assets from Seller to Buyer or the
consummation of the transactions contemplated by this Agreement by Buyer.

5.5 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against, Buyer or any Affiliates of Buyer.

 

34



--------------------------------------------------------------------------------

5.6 Litigation. There is no suit, action or litigation by any Person by or
before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or to Buyer’s actual knowledge, threatened in writing, against
Buyer that would have a material adverse effect upon the ability of Buyer to
consummate the transactions contemplated by this Agreement or to perform any of
its obligations hereunder.

5.7 Financing.

(a) As of the Execution Date, Buyer has in place financing and equity
commitments, which commitments are sufficient to pay the Purchase Price,
consummate the transactions contemplated by this Agreement and perform its
obligations under this Agreement and the Transaction Documents.

(b) At the Closing, Buyer will have sufficient cash in immediately available
funds with which to pay the Purchase Price (less the Deposit), consummate the
transactions contemplated by this Agreement and perform its obligations under
this Agreement and the Transaction Documents.

5.8 Regulatory. Immediately prior to and at the Closing, Buyer shall be
qualified to own oil, gas and mineral leases in all jurisdictions where the
Assets are located.

5.9 Independent Evaluation. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer has, notwithstanding anything herein to
the contrary, relied on (or be deemed to have relied on) or shall rely on
(a) the express terms of this Agreement (including all representations,
warranties, covenants and agreements of Seller set forth herein) and in the
other Transaction Documents and (b) its own independent investigation and
evaluation of the Assets and the advice of its own legal, Tax, economic,
insurance, environmental, engineering, geological and geophysical advisors and
the express provisions of this Agreement and not on any comments, statements,
projections or other materials made or given by any of Seller’s Representatives.
Buyer acknowledges and affirms that on or prior to Closing, Buyer will have
completed its independent investigation, verification, analysis, and evaluation
of the Assets and made all such reviews and inspections of the Assets as it has
deemed necessary or appropriate to consummate the transaction contemplated
hereunder; provided, however, no such investigation, verification, analysis or
evaluation (or absence thereof) shall reduce, modify, release or waive any of
Seller’s obligations (including indemnity obligations) or Liabilities,
representations, warranties, covenants, or agreements hereunder or under any of
the other Transaction Documents or the special warranty of Defensible Title set
forth in the Assignment(s).

5.10 Brokers’ Fees. None of Buyer or any of its Affiliates has incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller or Seller’s
Affiliates shall have any responsibility.

5.11 Accredited Investor. As of the Closing, Buyer will be an “accredited
investor,” as such term is defined in Regulation D of the Securities Act of
1933, as amended, and will acquire the Assets for its own account and not with a
view to a sale or distribution thereof in violation of the Securities Act of
1933, as amended, and the rules and regulations thereunder, any applicable state
blue sky Laws or any other applicable securities Laws.

 

35



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN AGREEMENTS

6.1 Conduct of Business.

(a) Except (x) as set forth on Schedule 6.1 and (y) as expressly contemplated by
this Agreement or as expressly consented to in writing by Buyer (which consent
shall not be unreasonably delayed, withheld or conditioned), Seller shall, and
shall cause each of its Affiliates to, from and after the Execution Date until
the Closing:

(i) conduct its business with respect to the Assets in the ordinary course
consistent with past practices as if Seller were going to continue to own the
Assets from and after the Closing Date and without regard to the existence of
this Agreement;

(ii) maintain, or cause to be maintained, the books of account and Records
relating to the Assets in the usual, regular and ordinary manner and in
accordance with the usual accounting practices of Seller;

(iii) not consent to or otherwise cause or permit the surrender, termination of
(unless the term thereof expires pursuant to the provisions existing therein as
set forth in Schedule 4.20), material amendment, extension and/or surrender of
any Lease or Right-of-Way (or, for purposes of clarity, any of its rights or
interests under any Lease or Right-of-Way);

(iv) not waive, compromise or settle any right, claim or proceeding attributable
to any of the Assets unless such right, claim or proceeding involves monetary
losses only in an aggregate amount not to exceed Fifty Thousand Dollars
($50,000.00);

(v) except for emergency operations, not commence, propose, or agree to
participate in any single operation, capital expenditure, or construction of
fixed assets with respect to the Assets with an anticipated cost in excess of
Fifty Thousand Dollars ($50,000.00) in the aggregate;

(vi) not make any non-consent elections with respect to any operation affecting
the Assets;

(vii) maintain in full force and effect the Insurance Policies and all other
insurance relating to the Assets, in the types and amounts consistent with
Seller’s past practice;

(viii) maintain in full force and effect any material license, permit and other
approval from a Governmental Authority related to the Assets to the extent
required to be maintained by Seller;

(ix) notify Buyer reasonably promptly of any occurrence or change affecting the
Properties of which Seller becomes aware that could reasonably be expected to
result in costs or other liabilities in excess of Fifty Thousand Dollars
($50,000.00), net to Seller’s interest;

 

36



--------------------------------------------------------------------------------

(x) not enter into any material agreement, Contract or commitment which, if
entered into prior to the Execution Date, would be required to be listed in a
Schedule attached to this Agreement, or materially amend or change the terms of
any Applicable Contract, except any such Contracts that are terminable by Seller
with notice of sixty (60) days or less without penalty or detriment;

(xi) not transfer, sell, mortgage, pledge or dispose of any portion of the
Assets other than the (A) sale and/or disposal of Hydrocarbons in the ordinary
course of business and (B) sales of equipment that is no longer necessary in the
operation of the Assets or for which replacement equipment has been obtained;
and

(xii) not commit (or cause or permit any other Person) to do anything otherwise
prohibited by any of the foregoing provisions of this Section 6.1(a).

(b) Buyer acknowledges that Seller owns undivided interests in the properties
comprising the Assets and that it is not the operator thereof, and Buyer agrees
that the acts or omissions of the other Working Interest owners (including the
operators) who are not Seller or any of its Affiliates shall not constitute a
breach of the provisions of this Section 6.1, nor shall any action required by a
vote of Working Interest owners constitute such a breach so long as Seller has
voted its interest in a manner that complies with the provisions of this
Section 6.1.

6.2 Replacement of Credit Support. To the extent transferable, Seller shall
transfer, or cause to be transferred, all such Credit Support to Buyer on or
before the Closing Date. To the extent that any Credit Support is not
transferable, on, before or after the Closing Date, Seller shall provide written
notice to Buyer thereof not later than ten (10) Business Days prior to the
Scheduled Closing Date, and thereafter, Buyer shall use commercially reasonable
efforts to obtain, or cause to be obtained in the name of Buyer, replacements
for such Credit Support as may be reasonably necessary to consummate the
transactions contemplated by this Agreement. Seller shall use commercially
reasonable efforts to cooperate in good faith with Buyer with respect to matters
related to Buyer’s replacement of any Credit Support pursuant to this
Section 6.2. From and after the Closing, Buyer and Seller shall use commercially
reasonable efforts to cooperate in good faith to cause the cancellation of the
Credit Support by or on behalf of Seller and/or its Affiliates with respect to
the Assets.

6.3 Record Retention. Buyer, for a period of two (2) years following the
Closing, will (a) retain the Records, (b) provide Seller, its Affiliates and its
and their respective Representatives with access to the Records (to the extent
that Seller has not retained the original or a copy thereof) during normal
business hours for review and copying at Seller’s sole cost and expense, and
(c) provide Seller, its Affiliates and its and their respective Representatives
with access, during normal business hours, to materials received or produced
after the Closing relating to any indemnity claim made under Section 13.2 for
review and copying at Seller’s sole cost and expense.

 

37



--------------------------------------------------------------------------------

6.4 Amendment of Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing obligation until the date that is five (5) Business
Days prior to the Scheduled Closing Date to add, supplement or amend the
Schedules to its representations and warranties with respect to any matter first
arising on or after the Execution Date which, if existing or of which such
Seller had Knowledge on the Execution Date or thereafter, would have been
required to be set forth or described in such Schedules (a “Schedule Update”).
For all purposes of this Agreement, including for the purposes of determining
whether the conditions set forth in Article VII have been fulfilled, the
Schedules to Seller’s representations and warranties contained in this Agreement
shall be deemed not to include any information contained therein on the
Execution Date. In addition, if (a) Seller believes in good faith that as a
result of any event, fact or circumstance set forth in any Schedule Update Buyer
has the right to terminate this Agreement pursuant to Section 14.1(f) and
notifies Buyer in writing that Buyer has such right (such notice, a “Termination
Option Notice”) and (b) Buyer elects to close (or fails to elect to terminate
this Agreement pursuant to Section 14.1(f)), then the disclosures relating to
such event, fact or circumstance in such Schedule Update shall be deemed to be
incorporated into and included on the Schedules to this Agreement as of the
Execution Date and no Buyer Indemnified Party shall be entitled to make a claim
with respect thereto pursuant to the terms of this Agreement or otherwise.

6.5 Updates to Exhibit A. The Parties acknowledge and agree that (a) Exhibit A
is intended to list the Net Acres, Net Revenue Interest and Working Interest
held and owned by Seller in and to each of the Leases as of the Effective Time
and immediately prior to the Closing, (b) as of the Execution Date, the Net
Acres, Net Revenue Interest and Working Interest held and owned by Seller in and
to each of the Leases has been omitted from Exhibit A and (c) between the
Execution Date and the date that is five (5) Business Days prior to the
Scheduled Closing Date, Seller shall prepare and deliver to Buyer a supplemented
and updated version of Exhibit A in form and substance reasonably acceptable to
Buyer (as determined by Buyer in its reasonable discretion) (the “Updated
Exhibit A”) setting forth the Net Acres, Net Revenue Interest and Working
Interest held and owned by Seller in and to each of the Leases as of the
Effective Time and immediately prior to the Closing, as determined by Seller in
good faith, together with all relevant supporting documentation and information
upon which Seller has relied in making such determination.

ARTICLE VII

BUYER’S CONDITIONS TO CLOSING

The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment or satisfaction by Seller or
waiver in writing by Buyer (subject to applicable Laws), on or prior to the
Closing, of each of the following conditions:

7.1 Representations and Warranties. Except as waived or consented to in writing
by Buyer, each of the representations and warranties of Seller set forth in
Article IV of this Agreement (a) that are qualified by the term “material” or
contain terms such as “Material Adverse Effect” or other terms or dollar amounts
of similar import or effect (whether or not capitalized) shall be true and
correct in all respects at and as of the Execution Date and at and as of the
Closing Date as though such representations and warranties were made on the
Closing

 

38



--------------------------------------------------------------------------------

Date (except to the extent that a representation specifically relates to an
earlier date, in which case as of such earlier date) and (b) that are not so
qualified, shall be true and correct in all material respects at and as of the
Execution Date and at and as of the Closing Date as though such representations
and warranties were made on the Closing Date (except to the extent that a
representation or warranty specifically relates to an earlier date, in which
case as of such earlier date).

7.2 Performance. Seller shall have performed or complied in all material
respects with all obligations, agreements, covenants and conditions contained in
this Agreement as to which performance, compliance or satisfaction by Seller is
required at any time prior to or at the Closing Date.

7.3 No Legal Proceedings. No suit, action or other proceeding by any Third Party
shall be pending, or threatened, before any Governmental Authority (a) seeking
to restrain, prohibit, enjoin or declare illegal, or (b) seeking material
damages in connection with, the transactions contemplated by this Agreement.

7.4 Title Defects; Environmental Defects; Preferential Purchase Rights; Required
Consents. Without giving effect to the Defect Deductible, as applicable, the
aggregate amount of (a) all Title Defect Amounts determined to Buyer’s
reasonable satisfaction under Section 11.2(e) prior to the Closing, plus (b) all
Remediation Amounts for Environmental Defects in Environmental Defect Notices,
plus (c) the aggregate amount by which the Purchase Price is reduced in
accordance with Section 11.5, shall not exceed an amount equal to ten percent
(10%) of the unadjusted Purchase Price.

7.5 Closing Deliverables. (a) Seller shall have delivered to Buyer (i) the
officer’s certificate described in Section 9.3(f) and (ii) the Updated Exhibit A
in accordance with Section 6.5, and (b) Seller shall be ready, willing and able
to deliver to Buyer at the Closing the other documents and items required to be
delivered by Seller under Section 9.3.

ARTICLE VIII

SELLER’S CONDITIONS TO CLOSING

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment or satisfaction by Buyer or
waiver in writing by Seller (subject to applicable Laws), on or prior to the
Closing, of each of the following conditions:

8.1 Representations and Warranties. Except as waived or consented to in writing
by Seller, each of the representations and warranties of Buyer set forth in
Article V of this Agreement (a) that are qualified by the term “material” or
contain terms such as “Material Adverse Effect” or other terms or dollar amounts
of similar import or effect (whether or not capitalized) shall be true and
correct in all respects at and as of the Execution Date and at and as of the
Closing Date as though such representations and warranties were made on the
Closing Date (except to the extent that a representation specifically relates to
an earlier date, in which case as of such earlier date) and (b) that are not so
qualified, shall be true and correct in all material respects at and as of the
Execution Date and at and as of the Closing Date as though such representations
and warranties were made on the Closing Date (except to the extent that a
representation or warranty specifically relates to an earlier date, in which
case as of such earlier date).

 

39



--------------------------------------------------------------------------------

8.2 Performance. Buyer shall have performed or complied in all material respects
with all obligations, agreements, covenants and conditions contained in this
Agreement as to which performance, compliance or satisfaction by Buyer is
required at any time prior to or at the Closing Date.

8.3 No Legal Proceedings. No suit, action or other proceeding by any Third Party
shall be pending, or threatened, before any Governmental Authority (a) seeking
to restrain, prohibit, enjoin or declare illegal, or (b) seeking material
damages in connection with, the transactions contemplated by this Agreement.

8.4 Title Defects; Environmental Defects; Preferential Purchase Rights; Required
Consents. Without giving effect to the Defect Deductible, as applicable, the
aggregate amount of (a) all Title Defect Amounts determined to Buyer’s
reasonable satisfaction under Section 11.2(e) prior to the Closing, plus (b) all
Remediation Amounts for Environmental Defects in Environmental Defect Notices,
plus (c) the aggregate amount by which the Purchase Price is reduced in
accordance with Section 11.5, shall not exceed an amount equal to ten percent
(10%) of the unadjusted Purchase Price.

8.5 Closing Deliverables. (a) Buyer shall have delivered to Seller the officer’s
certificate described in Section 9.3(g) and (b) Buyer shall be ready, willing
and able to deliver to Seller at the Closing the other documents and items
required to be delivered by Buyer under Section 9.3.

ARTICLE IX

CLOSING

9.1 Date of Closing. Subject to the conditions stated in this Agreement, the
sale by Seller and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur at 2:00 p.m. (Central Time) on
June 26, 2017 (the “Scheduled Closing Date”), or such other date as Buyer and
Seller may agree upon in writing. The date on which the Closing occurs shall be
the “Closing Date”.

9.2 Place of Closing. Subject to the terms and conditions of this Agreement, the
Closing shall be held at the offices of Willkie Farr & Gallagher LLP located at
600 Travis Street, Suite 2310, Houston, Texas 77002, or such other place as
Buyer and Seller may agree upon in writing.

9.3 Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

(a) Seller and Buyer shall execute, acknowledge and deliver the Assignment(s),
in sufficient counterparts to facilitate recording in the applicable counties
where the Assets are located.

 

40



--------------------------------------------------------------------------------

(b) Seller and Buyer shall execute and deliver assignments, on appropriate
forms, of state and other Leases of Governmental Authorities included in the
Assets in sufficient counterparts to facilitate filing with the applicable
Governmental Authority.

(c) Seller and Buyer shall execute and deliver the Preliminary Settlement
Statement.

(d) Buyer shall deliver to Seller, to the account designated in the Preliminary
Settlement Statement, by direct bank or wire transfer in same day funds, the
Adjusted Purchase Price (less the amount of the Deposit).

(e) Seller shall deliver an executed statement described in Treasury Regulation
§1.1445-2(b)(2) substantially in the form of Exhibit E, certifying that that
Seller (or, if Seller is disregarded for U.S. federal income tax purposes, its
regarded owner) is not a foreign person within the meaning of the Code.

(f) Seller shall execute and deliver an officer’s certificate, dated as of
Closing and substantially in the form of Exhibit F, certifying that the
conditions set forth in Section 7.1 and Section 7.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Buyer.

(g) Buyer shall execute and deliver an officer’s certificate, dated as of
Closing and substantially in the form of Exhibit G, certifying that the
conditions set forth in Section 8.1 and Section 8.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Seller.

(h) Seller and Buyer shall execute and deliver joint written instructions to the
Escrow Agent instructing the Escrow Agent to release and deliver to Seller an
amount equal to the Deposit and all interest accrued thereon.

(i) Seller shall deliver to Buyer mortgage releases, lien releases, UCC-3 and
other release documents, in form and substance reasonably acceptable to Buyer,
to evidence the release of any and all Encumbrances (other than Permitted
Encumbrances) relating to the Assets and created by, through or under Seller or
any of its Affiliates.

(j) Seller and Buyer shall execute and deliver letters-in-lieu of division or
transfer orders covering the Assets that are prepared and provided by Seller and
reasonably satisfactory to Buyer to reflect the transactions contemplated
hereby.

(k) If, and to the extent (i) reasonably requested by Buyer and (ii) Buyer and
Seller have agreed upon a mutually agreeable form of transition services
agreement prior to the Scheduled Closing Date, then, Buyer and Seller shall
execute and deliver a transition services agreement in substantially the form so
mutually agreed upon by the Parties.

(l) Seller and Buyer shall execute and deliver any other agreements, instruments
and documents which are required by other terms of this Agreement to be executed
and/or delivered at the Closing.

 

41



--------------------------------------------------------------------------------

9.4 Records. In addition to the obligations set forth under Section 9.3 within
ten (10) days following the Closing, Seller shall deliver to Buyer possession of
the Records. Seller and Buyer shall each bear fifty percent (50%) of the costs
of delivering possession of the Records to Buyer.

ARTICLE X

ACCESS/DISCLAIMERS

10.1 Access.

(a) From and after the Execution Date and up to and including the Closing Date
(or earlier termination of this Agreement) but subject to the other provisions
of this Section 10.1 and obtaining any required consents of the Third Party
operator(s) of the Assets (which consents Seller shall use commercially
reasonable efforts to obtain), Seller shall afford to Buyer, its Affiliates and
its and their respective Representatives (collectively, the “Buyer’s
Representatives”) reasonable access at Seller’s office (if applicable) during
normal business hours, to (i) Seller’s and its Affiliates’ respective
Representatives, (ii) the Assets, (iii) all Records in Seller’s, its Affiliates’
or any of their respective Representatives’ possession, custody or control;
provided that Seller is only required to use its commercially reasonable efforts
to cause any Third Party to provide access to any Records to which Seller may
have custody or control but which are not in Seller’s or its Affiliates’
possession and (iv) all documents, materials and information set forth on
Schedule 10.1.

(b) Subject to obtaining any required consents of the Third Party operator(s) of
the Assets, Buyer shall be entitled to conduct a Phase I environmental property
assessment with respect to the Assets. Seller or its designee shall have the
right to accompany Buyer and Buyer’s Representatives whenever they are on site
on the Assets and also to collect split test samples if any are collected.
Notwithstanding anything herein to the contrary, Buyer shall not have access to,
and shall not be permitted to conduct, any environmental due diligence
(including any Phase I environmental property assessments) with respect to any
Assets where Seller does not have the authority to grant access for such due
diligence (provided, however, Seller shall use its commercially reasonable
efforts to obtain permission from any Third Party to allow Buyer and Buyer’s
Representatives such access).

(c) Before conducting any sampling, boring, drilling or other invasive
investigation activities (“Invasive Activities”) on or with respect to any of
the Assets, Buyer shall (i) furnish Seller with a written description of the
proposed scope of the Invasive Activities to be conducted, including a
description of the activities to be conducted, and a description of the
approximate location and expected timing of such activities and (ii) obtain the
prior written consent of Seller and any Third Party operator(s) to undertake
such Invasive Activities. If any of the proposed Invasive Activities may
unreasonably interfere with normal operation of the Assets, Seller may request
an appropriate modification of the proposed Invasive Activity. Any Invasive
Activities shall be conducted by a reputable environmental consulting or
engineering firm and, once approved, such environmental consulting or
engineering firm shall be deemed to be a “Buyer’s Representative”. Buyer shall
obtain all permits necessary to conduct any approved Invasive Activities from
any applicable Governmental Authorities; provided, that, upon request, Seller
shall use commercially reasonable efforts to provide Buyer with assistance (as
reasonably requested by Buyer) that may be necessary to secure such permits.
Seller shall have the right, at its option, to split with Buyer any samples
collected pursuant to approved Invasive Activities.

 

42



--------------------------------------------------------------------------------

(d) Buyer shall coordinate its environmental property assessments and physical
inspections of the Assets with Seller and the Third Party operator(s) to
minimize any inconvenience to or interruption of the conduct of business by
Seller or such Third Party operator(s). Buyer shall abide by Seller’s, and any
Third Party operator’s, safety rules, regulations and operating policies while
conducting its due diligence evaluation of the Assets, including any
environmental or other inspection or assessment of the Assets. Buyer hereby
defends, indemnifies and holds harmless each of the operators of the Assets and
the Seller Indemnified Parties from and against any and all Liabilities arising
out of, resulting from or relating to any field visit, environmental property
assessment, or other due diligence activity conducted by Buyer or any Buyer’s
Representative with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE OUT OF
OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY A MEMBER OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY (I) LIABILITIES
ACTUALLY RESULTING ON THE ACCOUNT OF THE FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF A MEMBER OF THE SELLER INDEMNIFIED PARTIES OR ANY THIRD PARTY
OPERATOR OF ANY OF THE ASSETS AND (II) LIABILITIES THAT WERE (A) EXISTING PRIOR
TO SUCH INSPECTIONS OR (B) DISCOVERED BY (BUT NOT CAUSED IN CONNECTION WITH)
BUYER’S ACCESS OR INSPECTION.

10.2 Confidentiality. Buyer acknowledges that, pursuant to its right of access
to the Records and the Assets, Buyer will become privy to confidential and other
information of Seller and that such Confidential Information shall be held
confidential by Buyer and Buyer’s Representatives in accordance with the terms
of the Confidentiality Agreement. If the Closing should occur, the foregoing
confidentiality restriction on Buyer, including the Confidentiality Agreement,
shall, except as provided in Section 15.17, terminate (except as to (a) such
portion of the Assets that are not conveyed to Buyer pursuant to the provisions
of this Agreement, (b) the Excluded Assets and (c) Confidential Information
related to assets other than the Assets).

10.3 Disclaimers.

(a) EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IV AND
SECTION 11.1(b) OF THIS AGREEMENT, THE SPECIAL WARRANTY OF DEFENSIBLE TITLE SET
FORTH IN THE ASSIGNMENT(S) OR IN THE CERTIFICATE DELIVERED AT THE CLOSING BY
SELLER PURSUANT TO SECTION 9.3(f) (I) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, ANY
OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER
BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR
OF SELLER OR ANY OF ITS AFFILIATES).

 

43



--------------------------------------------------------------------------------

(b) EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE IV, THE ASSIGNMENT(S) OR IN THE CERTIFICATE DELIVERED AT THE CLOSING BY
SELLER PURSUANT TO SECTION 9.3(f), AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS,
CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT OR ANY
ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS,
(VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
SELLER OR THIRD PARTIES WITH RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR
ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE
LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE IV AND SECTION 11.1(b)
OF THIS AGREEMENT, THE SPECIAL WARRANTY OF DEFENSIBLE TITLE SET FORTH IN THE
ASSIGNMENT(S) OR IN THE CERTIFICATE DELIVERED AT THE CLOSING BY SELLER PURSUANT
TO SECTION 9.3(f), SELLER FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY OF THE ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES
TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE
OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS
IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE
SUCH INSPECTIONS OF THE ASSETS AS BUYER DEEMS APPROPRIATE.

 

44



--------------------------------------------------------------------------------

(c) OTHER THAN AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE IV AND THE CORRESPONDING REPRESENTATION CONTAINED IN THE CERTIFICATE
DELIVERED AT THE CLOSING BY SELLER PURSUANT TO SECTION 9.3(f), SELLER HAS NOT
AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF HAZARDOUS SUBSTANCES
INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND SUBJECT TO BUYER’S LIMITED RIGHTS AS EXPRESSLY
SPECIFIED IN THIS AGREEMENT FOR A BREACH OF SELLER’S REPRESENTATIONS SET FORTH
IN ARTICLE IV, OR THE CORRESPONDING REPRESENTATION CONTAINED IN THE CERTIFICATE
DELIVERED AT THE CLOSING BY SELLER PURSUANT TO SECTION 9.3(f), BUYER SHALL BE
DEEMED TO BE OBTAINING THE ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR
PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT BUYER HAS MADE OR CAUSED TO
BE MADE SUCH ENVIRONMENTAL INSPECTIONS OF THE ASSETS AS BUYER DEEMS APPROPRIATE.

(d) Seller and Buyer agree that, to the extent required by applicable Law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 10.3 are “conspicuous” disclaimers for the purpose of any
applicable Law.

ARTICLE XI

TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS

11.1 Seller’s Title.

(a) General Disclaimer of Title Warranties and Representations. Except for the
special warranties of Defensible Title provided by Seller in Section 11.1(b) and
in the Assignment(s), and without limiting Buyer’s remedies for Title Defects
set forth in this Article XI, Seller makes no warranty or representation,
express, implied, statutory or otherwise, with respect to Seller’s title to any
of the Assets and, except for Buyer’s remedies for a breach by Seller of
Section 6.1, Buyer acknowledges and agrees that Buyer’s sole remedy for any
defect of title, including any Title Defect, with respect to any of the Assets
(i) before Closing, shall be as set forth in Section 11.2 and (ii) after
Closing, shall be pursuant to the special warranties of Defensible Title
contained in Section 11.1(b) and in the Assignment(s).

(b) Special Warranty of Defensible Title. The Assignment(s) delivered at Closing
will contain a special warranty of Defensible Title by, through and under Seller
and its Affiliates, subject, however, to the Permitted Encumbrances, but not
otherwise. From and after the Closing and without limitation of Section 11.1 or
Section 11.2, the special warranty of Defensible Title set forth in this
Assignment(s) shall, to the fullest extent permitted by applicable Law, be the
exclusive right and remedy of Buyer with respect to title to the Assets. Except
for the special warranty of Defensible Title set forth in the Assignment(s),
Buyer, without limitation of Section 11.1 or Section 11.2, on behalf of itself
and its successors, assigns and insurers, from and after the Closing releases,
remises and forever discharges Seller from any and all claims,

 

45



--------------------------------------------------------------------------------

demands, damages, losses, costs, liabilities, interest or causes of action
whatsoever, in Law or in equity, known or unknown, which Buyer might now or
subsequently may have, based on, relating to or arising out of, any failure to
have Defensible Title or other deficiency in or Encumbrance on title to any
Asset.

11.2 Notice of Title Defects ; Defect Adjustments.

(a) Title Defect Notices. Prior to 5:00 p.m. Mountain Time on June 12, 2017 (the
“Title Claim Date”), Buyer must deliver claim notices to Seller meeting the
requirements of this Section 11.2 (collectively the “Title Defect Notices” and
individually a “Title Defect Notice”) setting forth any matters which Buyer
intends to assert as a Title Defect pursuant to this Section 11.2. To be
effective, each Title Defect Notice shall be in writing, and shall include (i) a
description of the alleged Title Defect (including any alleged variance in the
Net Acres, Net Revenue Interest and/or Working Interest, as applicable) and the
Asset, or portion thereof, affected by such Title Defect (each a “Title Defect
Property”) and (ii) the value of such Title Defect, as reasonably determined by
Buyer in accordance with Section 11.2(e).

(b) Seller’s Right to Cure. Seller shall have the right, but not the obligation,
to attempt, at its sole cost, to cure at any time until the date that is five
(5) days prior to the Closing Date (the “Cure Period”) any Title Defects of
which it has been advised by Buyer.

(c) Remedies for Title Defects. Subject to Seller’s continuing right to dispute
the existence of a Title Defect and/or the Title Defect Amount asserted with
respect thereto and subject to the rights of the Parties pursuant to
Section 14.1(c), in the event that any Title Defect timely asserted by Buyer in
accordance with Section 11.2 is not waived in writing by Buyer or cured on or
before the Closing to Buyer’s reasonable satisfaction, then, subject to the
Defect Deductible, Seller shall, at its sole option, elect to:

(i) reduce the Purchase Price by the Title Defect Amount determined pursuant to
Section 11.2(e) or Section 11.3;

(ii) if the Title Defect Amount applicable to Title Defect equals or exceeds the
Allocated Value of the applicable Title Defect Property, retain the entirety of
the Title Defect Property that is subject to such Title Defect, together with
all associated Assets, in which event the Purchase Price shall be reduced by an
amount equal to the Allocated Value of such Title Defect Property and such
associated Assets; or

(iii) if applicable, terminate this Agreement pursuant to Section 14.1(c);

provided, however, in each instance Seller may elect the options set forth in
clause (ii) above only to the extent Buyer consents in writing after the
Execution Date to be bound by and subject to such option with respect to such
Title Defect Property (such consent to be exercised, withheld, conditioned or
delayed at the sole discretion of Buyer). Seller shall be deemed to have
elected, in all cases, the option set forth in Section 11.2(c)(i) except to the
extent that (A) Buyer consents in writing to be bound by and subject to the
option set forth in clause (ii) above and Seller also elects such option or
(B) Seller is permitted to, and elects to, terminate this Agreement under
Section 14.1(c).

 

46



--------------------------------------------------------------------------------

(d) Exclusive Remedy. Except for Buyer’s (i) remedies for a breach by Seller of
Section 6.1(a)(xi), (ii) rights under the special warranties of Defensible Title
contained in the Assignment(s) and (iii) rights to terminate this Agreement
pursuant to Section 14.1(c), the provisions set forth in Section 11.2(c) shall
be the exclusive right and remedy of Buyer with respect to Seller’s failure to
have Defensible Title or any other title matter with respect to any Asset.

(e) Title Defect Amount. The amount by which the Allocated Value of the affected
Title Defect Property is reduced as a result of the existence of a Title Defect
shall be the “Title Defect Amount” and shall be determined in accordance with
the following terms and conditions:

(i) if Buyer and Seller agree on the Title Defect Amount, then that amount shall
be the Title Defect Amount;

(ii) if the Title Defect is an Encumbrance that is (A) undisputed by Buyer,
Seller and any applicable Third Party and (B) liquidated in amount, then the
Title Defect Amount shall be the amount necessary to be paid to remove the Title
Defect from the Title Defect Property;

(iii) If the Title Defect asserted is that the Net Acres or Net Revenue Interest
attributable to any Title Defect Property is less than that stated in Exhibit A,
Exhibit A-1 or Exhibit A-2, as applicable, or the Working Interest attributable
to any Title Defect Property is greater than that stated in Exhibit A,
Exhibit A-1 or Exhibit A-2, as applicable, then the Title Defect Amount shall
take into account the relative change in the interest from Exhibit A,
Exhibit A-1 or Exhibit A-2, as applicable, and the applicable Allocated Value
attributed to such Title Defect Property;

(iv) if the Title Defect represents an obligation, Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation; provided,
however, that if such Title Defect is reasonably capable of being cured, the
Title Defect Amount shall not be greater than the reasonable cost and expense of
curing such Title Defect;

(v) the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder;

(vi) such other factors as are reasonably necessary to make a proper evaluation;

(vii) if a Title Defect does not affect a Title Defect Property throughout the
entire remaining productive life of such Title Defect Property, such fact shall
be taken into account in determining the Title Defect Amount; and

 

47



--------------------------------------------------------------------------------

(viii) notwithstanding anything to the contrary in this Article XI, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any single Title Defect Property shall not exceed the Allocated Value of
such Title Defect Property.

(f) Title Deductibles. Notwithstanding anything to the contrary, in no event
shall there be any adjustments to the Purchase Price or other remedies provided
by Seller for any Title Defect (or series of related Title Defects) unless
(i) the sum of (A) the Title Defect Amounts of all such Title Defects (excluding
any Title Defects cured by Seller), plus (B) all Remediation Amounts of all
Environmental Defects (excluding any Environmental Defects cured by Seller)
exceeds (ii) the Defect Deductible (which, for purposes of clarity, shall be
reduced on a dollar-for-dollar basis with respect to any Assets which Seller
excludes or otherwise retains under Sections 11.2(c)(ii), 11.5 or 12.1(b)(ii)),
after which point Buyer shall be entitled to adjustments to the Purchase Price
or other remedies only with respect to such Title Defects (and, for purposes of
clarity, Environmental Defects) in excess of such Defect Deductible.

11.3 Title Dispute Resolution. Seller and Buyer shall attempt to agree on all
Title Defects and Title Defect Amounts prior to the Closing. If Seller and Buyer
are unable to agree by the Closing, the Title Defects and Title Defect Amounts
in dispute (collectively, the “Disputed Title Matters”) shall be exclusively and
finally resolved pursuant to this Section 11.3. There shall be a single
arbitrator, who shall be a title attorney with at least ten (10) years’
experience in oil and gas titles involving properties in the regional area in
which the Property is located, as selected by mutual agreement of Buyer and
Seller within fifteen (15) days after the end of the Cure Period (the “Title
Arbitrator”). In the event the Parties are unable to mutually agree upon the
Title Arbitrator within such time period, then each Party will nominate a
candidate to be the Title Arbitrator, and such candidates so nominated by the
Parties shall together determine the Title Arbitrator. The arbitration
proceeding shall be held in Denver, Colorado. The Title Arbitrator’s
determination shall be made within twenty (20) days after submission of the
matters in dispute and shall be final and binding upon both Parties, without
right of appeal. In making his determination, the Title Arbitrator shall be
bound by the rules set forth in Section 11.2(e) and, subject to the foregoing,
may consider such other matters as in the opinion of the Title Arbitrator are
necessary to make a proper determination. The Title Arbitrator, however, may not
award Buyer a greater Title Defect Amount than the Title Defect Amount claimed
by Buyer in its applicable Title Defect Notice. The Title Arbitrator shall act
as an expert for the limited purpose of determining the specific Disputed Title
Matter submitted by either Party and may not award damages, interest or
penalties to either Party with respect to any matter. Seller and Buyer shall
each bear its own legal fees and other costs of presenting its case. Each of
Seller and Buyer shall bear one-half of the costs and expenses of the Title
Arbitrator. To the extent that the award of the Title Arbitrator with respect to
any Disputed Title Matter is not taken into account as an adjustment to the
Purchase Price pursuant to Section 3.4 or Section 3.5, then within ten (10) days
after the Title Arbitrator delivers written notice to Buyer and Seller of his
award with respect to a Disputed Title Matter and subject to this Section 11.3,
(a) Buyer shall pay to Seller the amount, if any, so awarded by the Title
Arbitrator to Seller and (b) Seller shall pay to Buyer the amount, if any, so
awarded by the Title Arbitrator to Buyer. Nothing herein shall operate to cause
the Closing to be delayed on account of any arbitration hereunder and to the
extent any adjustments are not agreed upon by the Parties as of the Closing, the
Purchase Price shall not be adjusted therefor as of the Closing and subsequent
adjustments thereto, if any, will be made pursuant to Section 3.5, Section 3.6
or this Article XI, as applicable.

 

48



--------------------------------------------------------------------------------

11.4 Casualty Loss. If, after the Effective Time but prior to the Closing Date,
all or a portion of the Assets are destroyed by fire or other casualty
(excluding normal wear and tear, and changes in production characteristics), or
if all or a portion of the Properties is taken or threatened to be taken in
condemnation or under the right of eminent domain (each, a “Casualty Event”),
Seller shall (i) promptly deliver to Buyer written notice of such Casualty Event
with reasonable detail of the nature of such Casualty Event and (ii) at the
Closing, (A) pay to Buyer all sums received by Seller or any of its Affiliates
from any Third Parties with respect to such Casualty Event and (B) assign,
transfer and set over to Buyer or subrogate Buyer to all of Seller’s and its
Affiliates’ right, title and interest (if any) in and to any insurance claims,
unpaid awards and other rights against any Person arising out of or in
connection with such Casualty Event. Seller shall not compromise, settle or
adjust any amounts payable by reason of any Casualty Event without the prior
written consent of Buyer.

11.5 Preferential Purchase Rights; Required Consents.

(a) With respect to each preferential purchase right, right of first refusal or
similar right (each, a “Preferential Purchase Right”) that is set forth on
Schedule 4.10 and each Required Consent that is set forth on Schedule 4.4,
Seller shall (i) deliver all required notices to the holders of each such
Preferential Purchase Right and/or Required Consent, as applicable, with respect
thereto as soon as reasonably possible, but not later than three (3) Business
Days after this Agreement is executed and delivered by the Parties, and all such
notices shall be delivered in strict compliance with the applicable underlying
agreements and (ii) provide Buyer with a true and correct copy of each such
required notice promptly after Seller’s delivery thereof in accordance with this
Section 11.5(a). Seller shall use commercially reasonable efforts to obtain such
Required Consents (or waivers thereof) and waivers of such Preferential Purchase
Rights. Seller covenants and agrees that it shall promptly provide written
notice to Buyer upon becoming aware of any actual or threatened dispute or
disagreement affecting or related to any Preferential Purchase Right or Required
Consent.

(b) If (i) the time period for the exercise of any Preferential Purchase Right
or Required Consent expires without exercise prior to the Closing, and there is
no actual or threatened dispute or disagreement related thereto that Buyer has
not waived in writing in its entirety, (ii) a Preferential Purchase Right is
waived by the holder thereof in accordance with its terms prior to the Closing
and there is no dispute with respect to such Preferential Purchase Right that
Buyer has not waived in writing or (iii) a Required Consent is obtained from the
applicable Third Party prior to the Closing, then Seller shall convey the Assets
affected thereby to Buyer at the Closing.

(c) In the event that any Preferential Purchase Right is timely and validly
exercised prior to the Closing (or, subject to the following sentence, after the
Closing), the applicable Assets shall cease to be a part of this transaction and
shall, for purposes of clarity, thereafter constitute Excluded Assets for all
purposes of this Agreement, and the Purchase Price for the Assets shall be
reduced by the Allocated Value of such Assets. In the event that (i) the time
period for any such Preferential Purchase Right has not expired without exercise
prior to the

 

49



--------------------------------------------------------------------------------

Closing or (ii) there is, as of the Closing Date, any pending or threatened
dispute or disagreement with respect to any matter related to any Preferential
Purchase Right that Buyer has not waived in writing, then the Assets affected
thereby shall be withdrawn from this transaction until, unless Buyer expressly
agrees otherwise in writing, the earlier to occur of (A) the Post-Closing Date
and (B) such time as the time period set forth in the applicable underlying
agreement for the exercise of such Preferential Purchase Right expires or such
Preferential Purchase Right is validly waived by the holder thereof upon which,
if there is no there is no actual or threatened dispute or disagreement that
Buyer has not waived in writing in its entirety with respect to such
Preferential Purchase Right, Seller shall promptly assign such Assets to Buyer,
and Buyer shall pay Seller the Allocated Value of the applicable Assets, as
adjusted pursuant to Section 3.3.

(d) In the event that, (i) prior to the Closing, Seller is (A) unable to obtain
any of the Required Consents (or waivers thereof in their entirety) or (B) the
time period for the exercise of any such Required Consent has not expired
without exercise or (ii) there is, as of the Closing Date, any pending or
threatened dispute or disagreement with respect to any matter related to any
Required Consent that Buyer has not waived in writing, then, in each case,
subject to and without limitation of Section 11.5(e), the Assets affected
thereby shall be excluded from the Assets conveyed to Buyer in connection with
the Closing and the Purchase Price shall be reduced by the Allocated Value of
such affected Assets. Notwithstanding the foregoing sentence, Buyer shall have
the right, but not the obligation, to waive any Required Consent by delivering
written notice to Seller. If such a waiver is delivered to Seller, Seller shall
promptly assign to Buyer the Assets subject to such waived Required Consents,
and Buyer shall pay Seller the Allocated Value of such Assets, as adjusted
pursuant to Section 3.3.

(e) After the Closing, Seller shall use commercially reasonable efforts to
obtain the Customary Post-Closing Consents and all other then-outstanding
Required Consents within a reasonable time. If Seller obtains any of the
then-outstanding Required Consents on or before the Post-Closing Date, Seller
shall promptly assign to Buyer the Assets subject to such Required Consent, and
Buyer shall pay Seller the Allocated Value of such Assets, as adjusted pursuant
to Section 3.3. As between Buyer and Seller, with respect to any Asset for which
a Required Consent has not been obtained by the Closing, (i) Seller shall hold
such Asset as nominee for the Buyer, effective as of the Effective Time,
(ii) Seller and Buyer shall treat and deal with such Asset as if full legal and
equitable title to such Asset had pass from Seller to Buyer at the Closing,
(iii) upon assignment, if any, to Buyer in accordance with this Section 11.5(e),
(A) Buyer shall pay any costs and expenses associated with that Asset that would
otherwise be Assumed Obligations and (B) Seller shall pay Buyer any revenues
associated with such Property. Notwithstanding anything to the contrary herein,
Seller acknowledges and agrees that it shall not liquidate its assets or
otherwise wind-up its business if it is acting as nominee for Buyer with respect
to any Asset under this Agreement. If any Required Consent has not been obtained
on or before the Post-Closing Date, the Assets affected thereby shall cease to
be a part of the transactions contemplated by this Agreement and all obligations
and liabilities related thereto shall be deemed to be Retained Obligations.

 

50



--------------------------------------------------------------------------------

ARTICLE XII

ENVIRONMENTAL MATTERS

12.1 Environmental Defects.

(a) Environmental Defect Notices. If Buyer discovers any Environmental Condition
which, in its reasonable opinion, Buyer determines constitutes a violation or
any incident of non-compliance of Environmental Law(s) (an “Environmental
Defect”), Buyer shall promptly notify Seller within three (3) Business Days of
such discovery and, in any event, not later than 5:00 p.m. Mountain Time on
June 12, 2017 (the “Environmental Claim Date”). To be effective, notice of an
Environmental Defect (an “Environmental Defect Notice”) shall be in writing and
shall include (i) a description of the Environmental Condition constituting the
asserted Environmental Defect(s), including the GPS coordinates of such
Environmental Condition (when available), (ii) the Asset(s) (or portions
thereof) affected by the asserted Environmental Defect (each, an “Environmental
Defect Property”), (iii) to the extent in Buyer’s possession, documentation,
including any physical measurements or, to the extent permitted by Seller under
Section 10.1, lab analyses or photographs, sufficient for Seller to verify the
existence of the asserted Environmental Defect(s), (iv) the Allocated Value of
each Environmental Defect Property, (v) the Remediation Amount (itemized in
reasonable detail) that Buyer asserts is attributable to such Environmental
Defect and (vi) the specific Environmental Law that Buyer believes is applicable
to the alleged Environmental Defect and the alleged violation of such
Environmental Law, if any. Buyer’s calculation of the Remediation Amount
included in the Environmental Defect Notice must describe in reasonable detail
the Remediation proposed for the Environmental Condition that gives rise to the
asserted Environmental Defect and identify all assumptions used by Buyer in
calculating the Remediation Amount, including the standards that Buyer asserts
must be met to comply with Environmental Laws. For all purposes of this
Agreement but subject to Buyer’s remedy for a breach of Seller’s representations
contained in Article IV with respect to or otherwise related to Environmental
Laws or the corresponding representation contained in the certificate delivered
at the Closing by Seller pursuant to Section 9.3(f), Buyer shall be deemed to
have waived, and Seller shall have no liability for, any Environmental Defect
which Buyer fails to assert as an Environmental Defect by an Environmental
Defect Notice received by Seller on or before the Environmental Claim Date.
Seller shall have the right, but not the obligation, to cure any asserted
Environmental Defect on or before Closing.

(b) Remedies for Environmental Defects. Subject to Seller’s continuing right to
dispute the existence of an Environmental Defect and/or the Remediation Amount
asserted with respect thereto, and subject to the rights of the Parties pursuant
to Section 14.1(c), in the event that any Environmental Defect timely asserted
by Buyer in accordance with Section 12.1(a) is not waived in writing by Buyer or
cured to Buyer’s reasonable satisfaction on or before Closing, then, Buyer
shall, at its sole option, elect to:

(i) reduce the Purchase Price by the Remediation Amount;

(ii) if the Remediation Amount applicable to an Environmental Defect equals or
exceeds the Allocated Value of the applicable Environmental Defect Property,
retain the entirety of such Environmental Defect Property that is subject to
such Environmental Defect, in which event the Purchase Price shall be reduced by
an amount equal to the Allocated Value of such Environmental Defect Property; or

 

51



--------------------------------------------------------------------------------

(iii) if applicable, terminate this Agreement pursuant to Section 14.1(c);

provided, however, in each instance Seller may elect the option set forth in
clause (ii) above only to the extent Buyer consents in writing after the
Execution Date to be bound by and subject to any such option (such consent to be
exercised, withheld, conditioned or delayed at the sole discretion of Buyer).
Seller shall be deemed to have elected, in all cases, the option set forth in
Section 12.1(b)(i) except to the extent that (A) Buyer consents in writing to be
bound by and subject to the option set forth in clause (ii) above and Seller
also elects such option or (B) Seller is permitted to, and elects to, terminate
this Agreement under Section 14.1(c). If Seller elects the option set forth in
clause (i) above, Buyer shall be deemed to have assumed responsibility for all
of the costs and expenses attributable to the Remediation of the Environmental
Condition attributable to such Environmental Defect and such responsibility of
Buyer shall be deemed to constitute part of the Assumed Obligations hereunder.
Notwithstanding anything to the contrary in this Article XII, the aggregate
Remediation Amounts attributable to the effects of all Environmental Defects
upon any single Environmental Defect Property may exceed the Allocated Value of
such Environmental Defect Property.

(c) Exclusive Remedy. Without limitation of and except as provided in
Article XIII and Buyer’s rights to terminate this Agreement pursuant to
Section 14.1(c), the provisions set forth in Section 12.1(b) shall be the
exclusive right and remedy of Buyer with respect to any Environmental Defect
with respect to any Asset.

(d) Environmental Deductibles. Notwithstanding anything to the contrary, in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for any Environmental Defect (or series of related
Environmental Defects) unless (i) the sum of (A) the Remediation Amounts of all
such Environmental Defects (excluding any Environmental Defects cured by
Seller), plus (B) the Title Defect Amounts of all such Title Defects (excluding
any Title Defects cured by Seller) exceeds (ii) the Defect Deductible (which,
for purposes of clarity, shall be reduced on a dollar-for-dollar basis with
respect to any Assets which Seller excludes or otherwise retains under
Sections 11.2(c)(ii), 11.5 or 12.1(b)(ii), or that otherwise become Excluded
Assets pursuant to this Agreement), after which point Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to such
Environmental Defects (and, for purposes of clarity, Title Defects) in excess of
the Defect Deductible.

(e) Environmental Dispute Resolution. Seller and Buyer shall attempt to agree on
all Environmental Defects and Remediation Amounts prior to Closing. If Seller
and Buyer are unable to agree by Closing, the Environmental Defects and/or
Remediation Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 12.1(e). There shall be a single
arbitrator, who shall be an environmental attorney with at least ten (10) years’
experience in environmental matters involving oil and gas producing properties
in the regional area in which the affected Assets are located, as selected by
mutual agreement of Buyer and Seller within fifteen (15) days after the Closing
Date (the “Environmental Arbitrator”). In the event the Parties are unable to
mutually agree upon the Environmental Arbitrator within such

 

52



--------------------------------------------------------------------------------

time period, then each Party will nominate a candidate to be the Environmental
Arbitrator, and such candidates so nominated by the Parties shall together
determine the Environmental Arbitrator. The arbitration proceeding shall be held
in Denver, Colorado. The Environmental Arbitrator’s determination shall be made
within twenty (20) days after submission of the matters in dispute and shall be
final and binding upon both Parties, without right of appeal. In making his
determination, the Environmental Arbitrator shall be bound by the rules set
forth in this Section 12.1 and, subject to the foregoing, may consider such
other matters as in the opinion of the Environmental Arbitrator are necessary or
helpful to make a proper determination. The Environmental Arbitrator, however,
may not award Buyer its share of any greater Remediation Amount than the
Remediation Amount claimed by Buyer in its applicable Environmental Defect
Notice. The Environmental Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Environmental Defects and/or
Remediation Amounts submitted by either Party and may not award damages,
interest or penalties to either Party with respect to any matter. Seller and
Buyer shall each bear its own legal fees and other costs of presenting its case.
Each of Seller and Buyer shall bear one-half of the costs and expenses of the
Environmental Arbitrator. To the extent that the award of the Environmental
Arbitrator with respect to any Remediation Amount is not taken into account as
an adjustment to the Purchase Price pursuant to Section 3.4 or Section 3.5, then
within ten (10) days after the Environmental Arbitrator delivers written notice
to Buyer and Seller of his award with respect to a Remediation Amount, and
subject to Section 12.1(d), (i) Buyer shall pay to Seller the amount, if any, so
awarded by the Environmental Arbitrator to Seller and (ii) Seller shall pay to
Buyer the amount, if any, so awarded by the Environmental Arbitrator to Buyer.
Nothing herein shall operate to cause the Closing to be delayed on account of
any arbitration hereunder and to the extent any adjustments are not agreed upon
by the Parties as of the Closing, the Purchase Price shall not be adjusted
therefor as of the Closing and subsequent adjustments thereto, if any, will be
made pursuant to Section 3.5, Section 3.6 or this Section 12.1, as applicable.

12.2 NORM, Wastes and Other Substances. Buyer acknowledges that the Assets have
been used for exploration, development, production, gathering and transportation
of oil and gas and there may be petroleum, produced water, wastes or other
substances or materials located in, on or under the Assets or associated with
the Assets. Equipment and sites included in the Assets may contain asbestos,
NORM or other Hazardous Substances. NORM may affix or attach itself to the
inside of wells, pipelines, materials and equipment as scale, or in other forms.
The wells, materials and equipment located on the Assets or included in the
Assets may contain NORM and other wastes or Hazardous Substances. NORM
containing material and/or other wastes or Hazardous Substances may have come in
contact with various environmental media, including, water, soils or sediment.
Special procedures may be required for the assessment, Remediation, removal,
transportation or disposal of environmental media, wastes, asbestos, NORM and
other Hazardous Substances from the Assets. For the avoidance of doubt, no
Environmental Condition involving NORM shall constitute the basis of an
Environmental Defect unless such NORM results in measured radioactivity in
excess of a level of 50 µR/hr (50 micro roentgen per hour) and more than 30
piC/gram for Radium 226 and Radium 228.

 

53



--------------------------------------------------------------------------------

ARTICLE XIII

ASSUMPTION AND RETENTION; INDEMNIFICATION; SURVIVAL

13.1 Assumption and Retention of Liabilities and Obligations. Subject to, and
without limitation of, Buyer’s rights to indemnity (or any of its rights to
reimbursement of any costs and/or expenses) under this Agreement or any other
Transaction Document, from and after the Closing, Buyer assumes and hereby
agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all of Seller’s obligations and Liabilities,
known or unknown, to the extent arising from, based upon or attributable to the
interest in the Assets conveyed to Buyer pursuant to the terms of this Agreement
and arising from or relating to events occurring on or after the Effective Time,
including, without limitation, the P&A Obligations (all of said obligations and
Liabilities referenced in the foregoing provisions of this Section 13.1, subject
to the exclusions below, are herein being referred to as the “Assumed
Obligations”); provided, however, that Buyer does not assume (and has no
obligation to assume), and the Assumed Obligations do not include, any
obligations or Liabilities to the extent that they are attributable to, arise
out of or are otherwise related to any of the Retained Obligations.

13.2 Indemnities of Seller. Effective as of the Closing, subject to the
limitations set forth in this Article XIII, Seller shall be responsible for,
shall pay on a current basis and hereby agrees to defend, indemnify, hold
harmless and forever release Buyer and its Affiliates, and all of its and their
respective equityholders, partners, members, directors, officers, managers,
employees, agents and other Representatives (collectively, “Buyer Indemnified
Parties”) from and against any and all Liabilities, arising from, based upon,
related to or associated with:

(a) any breach by Seller of any of its representations or warranties contained
in Article IV or in the certificate delivered at the Closing by Seller pursuant
to Section 9.3(f);

(b) any breach of Seller’s covenants or agreements contained in this Agreement
that are by their nature required to be performed prior to the Closing;

(c) any breach of any of Seller’s other covenants or agreements contained in
this Agreement;

(d) the Excluded Assets; and

(e) the Retained Obligations.

13.3 Indemnities of Buyer. Effective as of the Closing, subject to the
limitations set forth in this Article XIII, Buyer and its successors and assigns
shall assume, be responsible for, shall pay on a current basis and hereby agrees
to defend, indemnify, hold harmless and forever release Seller and its
Affiliates, and all of its and their respective equityholders, partners,
members, directors, officers, managers, employees, agents and other
Representatives (collectively, “Seller Indemnified Parties”) from and against
any and all Liabilities arising from, based upon, related to or associated with:

(a) any breach by Buyer of any of its representations or warranties contained in
Article V or in the certificate delivered at the Closing by Buyer pursuant to
Section 9.3(g);

 

54



--------------------------------------------------------------------------------

(b) any breach of Buyer’s covenants or agreements contained in this Agreement
that are by their nature required to be performed prior to the Closing; and

(c) the Assumed Obligations.

13.4 Limitation on Liability.

(a) Seller shall not have any liability for any indemnification under
Section 13.2(a) (other than the liability with respect to the breach or failure
of any of the Fundamental Representations) unless and until the aggregate amount
of all Liabilities for which Claim Notices are delivered by Buyer exceeds the
Indemnity Deductible and then only to the extent such Liabilities exceed One
Hundred Sixty-Two Thousand Five Hundred Dollars ($162,500) (the “Indemnity
Deductible”); provided, that the adjustments to the Purchase Price under
Section 3.5 and any payments in respect thereof shall not be limited by this
Section 13.4(a).

(b) Notwithstanding anything to the contrary contained in this Agreement, Seller
shall not be required to indemnify the Buyer Indemnified Parties under
Section 13.2(a) (other than any obligation to indemnify the Buyer Indemnified
Parties hereunder for any breach or failure of any of the Fundamental
Representations), in the aggregate, for an amount of Liabilities in excess of
thirty percent (30%) of the unadjusted Purchase Price; provided, however, that
in no event shall Seller be required to indemnify the Buyer Indemnified Parties
hereunder for an amount of Liabilities, in the aggregate, exceeding an amount
equal to one hundred percent (100%) of the unadjusted Purchase Price.

(c) Notwithstanding anything herein to the contrary, for purposes of determining
the indemnity obligations set forth in this Article XIII, when calculating the
amount of Liabilities incurred, arising out of or relating to any such breach or
inaccuracy of any of (i) Seller’s representations or warranties contained in
Article IV or in the certificate delivered at the Closing by Seller pursuant to
Section 9.3(f) or (i) Buyer’s representations or warranties contained in
Article V or in the certificate delivered at the Closing by Buyer pursuant to
Section 9.3(g), all references to materiality, Material Adverse Effect and other
similar qualifications (or correlative terms) contained in such representation
or warranty will be disregarded.

13.5 Express Negligence. THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS, RELEASE
AND ASSUMPTION OF THE ASSUMED OBLIGATIONS PROVISIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS,
EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE
GROSS, SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY.
BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS
NEGLIGENCE RULE AND IS CONSPICUOUS.

 

55



--------------------------------------------------------------------------------

13.6 Exclusive Remedy.

(a) Notwithstanding anything to the contrary contained in this Agreement, from
and after the Closing, Section 10.1(d), Article XIII and the Assignment(s)
contain the Parties’ exclusive remedies against each other with respect to this
Agreement and the transactions contemplated hereby, except in instances of
fraud.

(b) Without limitation of (i) the special warranty of Defensible Title set forth
in the Assignment(s) or (ii) Section 15.20, any and all Claims for the breach of
any representation, warranty, agreement or covenant contained herein, or for any
other Claims arising in connection with or with respect to the transactions
contemplated by this Agreement, shall be subject to the provisions set forth in
this Article XIII. Except for the rights and remedies expressly stated in this
Agreement (including those set forth Section 13.2, Section 15.20 and in the
indemnification provisions of this Article XIII) and without limitation of the
special warranty of Defensible Title set forth in the Assignment(s), if the
Closing occurs, each Party shall be deemed to have irrevocably disclaimed,
waived and released any and all rights and remedies, at Law or in equity,
against the other Party for any Claims arising in connection with or related to
this Agreement, and the transactions contemplated hereby, including any right of
contribution under any and all applicable Laws.

13.7 Indemnification Procedures. All claims for indemnification under
Section 10.1(d), Section 13.2 and Section 13.3 shall be asserted and resolved as
follows:

(a) For purposes of Section 10.1(d) and this Article XIII, the term
“Indemnifying Party” when used in connection with particular Liabilities shall
mean the Party or Parties having an obligation to indemnify another Party or
Parties with respect to such Liabilities pursuant to Section 10.1(d) or this
Article XIII, and the term “Indemnified Party” when used in connection with
particular Liabilities shall mean the Party or Parties having the right to be
indemnified with respect to such Liabilities by another Party or Parties
pursuant to Section 10.1(d) or this Article XIII.

(b) To make a claim for indemnification under Section 10.1(d), Section 13.2 or
Section 13.3, an Indemnified Party shall notify in writing the Indemnifying
Party of its claim under this Section 13.7, including the specific details of
and specific basis under this Agreement for its claim (the “Claim Notice”). In
the event that the claim for indemnification is based upon a claim by a Third
Party against the Indemnified Party (a “Claim”), the Indemnified Party shall
provide its Claim Notice promptly after the Indemnified Party has actual
knowledge of the Claim and shall enclose a copy of all papers (if any) served
with respect to the Claim; provided that the failure of any Indemnified Party to
give notice of a Claim as provided in this Section 13.7 shall not relieve the
Indemnifying Party of its obligations under Section 10.1(d), Section 13.2 or
Section 13.3 (as applicable) except to the extent such failure results in
insufficient time being available to permit the Indemnifying Party to
effectively defend against the Claim or otherwise materially prejudices the
Indemnifying Party’s ability to defend against the Claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.

 

56



--------------------------------------------------------------------------------

(c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its liability
to defend the Indemnified Party against such Claim at the sole cost and expense
of the Indemnifying Party. The Indemnified Party is authorized, prior to and
during such thirty (30) day period, to file any motion, answer or other pleading
that it shall deem necessary or appropriate to protect its interests or those of
the Indemnifying Party and that is not prejudicial to the Indemnifying Party.

(d) If the Indemnifying Party admits its liability, it shall have the right and
obligation to diligently defend, at its sole cost and expense, the Claim. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof unless the compromise or
settlement includes the payment of any amount by (because of the Indemnity
Deductible or otherwise), the performance of any obligation by or the limitation
of any right or benefit of, the Indemnified Party, in which event such
settlement or compromise shall not be effective without the consent of the
Indemnified Party, which shall not be unreasonably withheld or delayed. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
(at the sole cost and expense of the Indemnifying Party) in contesting any Claim
which the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, any defense or settlement of any Claim
controlled by the Indemnifying Party pursuant to this Section 13.7(d). An
Indemnifying Party shall not, without the written consent of the Indemnified
Party, (i) settle any Claim or consent to the entry of any judgment with respect
thereto which does not include an unconditional written release of the
Indemnified Party from all liability in respect of such Claim, (ii) settle any
Claim or consent to the entry of any judgment with respect thereto which
contains or imposes any obligation, limitation, Liability, sanction or
restriction upon the Indemnified Party and/or its Affiliates or the conduct of
any business by the Indemnified Party and/or its Affiliates or (iii) settle any
Claim or consent to the entry of any judgment with respect thereto in any manner
that may materially and adversely affect the Indemnified Party (other than as a
result of money damages covered by the indemnity).

(e) If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Claim, then the
Indemnified Party shall have the right to defend against the Claim at the sole
cost and expense of the Indemnifying Party, with counsel of the Indemnified
Party’s choosing, subject to the right of the Indemnifying Party to admit its
liability and assume the defense of the Claim at any time prior to settlement or
final determination thereof. If the Indemnifying Party has not yet admitted its
liability for a Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten (10) days following receipt of such notice to (i) admit
in writing its liability for the Claim and (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement.

(f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to (i) cure the Liabilities complained of, (ii) admit its liability for
such Liability or (iii) dispute the claim for such Liabilities. If the
Indemnifying Party does not notify the Indemnified Party within such thirty
(30) day period that it has cured the Liabilities or that it disputes the claim
for such Liabilities, the amount of such Liabilities shall conclusively be
deemed a liability of the Indemnifying Party hereunder.

 

57



--------------------------------------------------------------------------------

13.8 Time Limitations.

(a) Notwithstanding anything to the contrary herein and subject to the terms and
conditions this Section 13.8, (i) all of the representations and warranties of
the Parties set forth herein, except for the Fundamental Representations (which
shall survive indefinitely), shall survive the Closing until the date that is
fourteen (14) months after the Closing Date, (ii) all covenants and agreements
of the Parties contained herein shall survive the Closing indefinitely or for
the period specified therein and (iii) any Claims asserted in good faith by or
on behalf of an Indemnified Party for indemnification by any Indemnifying Party
for which such Indemnified Party has delivered a bona fide Claim Notice to the
applicable Indemnifying Party on or before the expiration date applicable to the
relevant representation, warranty, covenant or agreement giving rise to such
Claims, the indemnification obligations under this Article XIII shall remain in
full force and effect with respect to such Claims until the final resolution of
such Claims.

(b) Subject to Section 13.8(a), the remainder of this Agreement shall survive
the Closing without time limit. Representations, warranties, covenants and
agreements shall be of no further force and effect after the date of their
expiration; provided, that, notwithstanding the foregoing, Seller’s covenants
and agreements as set forth in Section 13.2(c) applicable to, or to be performed
by, Seller shall survive the Closing indefinitely.

(c) Notwithstanding anything to the contrary herein, any Claims asserted in good
faith by or on behalf of an Indemnified Party for indemnification by any
Indemnifying Party for which such Indemnified Party has delivered written notice
on or before the expiration date applicable to the relevant representations,
warranty, covenant or agreement giving rise to such Claims, the indemnification
obligations under this Article XIII shall remain in full force and effect until
the final resolution of such Claims.

13.9 Waiver of Right to Rescission. Seller and Buyer acknowledge that, following
the Closing, the payment of money, as limited by the terms of this Agreement,
shall be adequate compensation for breach of any representation, warranty,
covenant or agreement contained herein or for any other claim arising in
connection with or with respect to the transactions contemplated by this
Agreement. As the payment of money shall be adequate compensation, following the
Closing, Buyer and Seller waive any right to rescind this Agreement or any of
the transactions contemplated hereby.

13.10 Insurance. The amount of any Liabilities for which any of the Buyer
Indemnified Parties or Seller Indemnified Parties is entitled to indemnification
under this Agreement or in connection with or with respect to the transactions
contemplated by this Agreement shall be reduced by any corresponding insurance
proceeds actually received by any such Indemnified Party under the relevant
insurance arrangements.

13.11 Non-Compensatory Damages. Notwithstanding anything to the contrary set
forth herein, none of the Buyer Indemnified Parties nor Seller Indemnified
Parties shall be entitled to recover from Seller or Buyer, or their respective
Affiliates, any special, indirect, consequential,

 

58



--------------------------------------------------------------------------------

punitive, exemplary, remote or speculative damages, including damages for lost
profits of any kind arising under or in connection with this Agreement or the
transactions contemplated hereby, and Buyer, on behalf of itself and each of the
other Buyer Indemnified Parties, and Seller, on behalf of itself and each of the
other Seller Indemnified Parties, waive any right to recover any special,
indirect, consequential, punitive, exemplary, remote or speculative damages,
including damages for lost profits of any kind, arising in connection with or
with respect to this Agreement or the transactions contemplated hereby, except
to the extent any lost profits constitute general damages or direct damages (it
being agreed and understood that none of such lost profits are waived), and
except to the extent any Buyer Indemnified Party or Seller Indemnified Party, as
applicable, is required to pay punitive, special, indirect or consequential
damages (including loss of profits, revenue or production and costs of defense
and reasonable attorney’s fees incurred in connection with defending against any
such damages) to a Third Party that is not a Buyer Indemnified Party or a Seller
Indemnified Party, as applicable, which damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending against any
such damages) shall not be excluded by this provision as to recovery hereunder.
Notwithstanding anything in this Section 13.11 to the contrary, nothing in this
Section 13.11 shall be construed as limiting any Person’s ability to recover any
direct, reasonably foreseeable damages suffered or incurred by such Person.

13.12 Tax Treatment of Indemnification Payments. For all Tax purposes, Buyer and
Seller agree to treat (and will cause each of their respective Affiliates to
treat) any indemnification payment made under this Article XIII as an adjustment
to the Purchase Price.

13.13 Mitigation. Each Party shall use commercially reasonable efforts to
mitigate or minimize any Liabilities arising from or related to a claim for
indemnification arising under or pursuant to this Agreement.

ARTICLE XIV

TERMINATION, DEFAULT AND REMEDIES

14.1 Right of Termination. This Agreement and the transactions contemplated
herein may be terminated:

(a) by Seller, at Seller’s option, if any of the conditions set forth in
Article VIII have not been satisfied or waived in writing by Seller as of the
Closing Date, except for such conditions that by their nature may only be
satisfied at or in connection with the occurrence of the Closing;

(b) by Buyer, at Buyer’s option, if any of the conditions set forth in
Article VII have not been satisfied or waived in writing by Buyer as of the
Scheduled Closing Date, except for such conditions that by their nature may only
be satisfied at or in connection with the occurrence of the Closing;

(c) by Buyer if the condition set forth in Section 7.4 has not been satisfied on
the Closing Date or by Seller if the condition set forth in Section 8.4 has not
been satisfied on the Closing Date;

 

59



--------------------------------------------------------------------------------

(d) at any time prior to the Closing by the mutual written agreement of Buyer
and Seller;

(e) by Seller or Buyer if the Closing shall not have occurred on or before
July 10, 2017 (the “Termination Date”); or

(f) by Buyer, at Buyer’s option, if Buyer receives a Termination Option Notice;
provided, that if Buyer fails to exercise its right to terminate this Agreement
pursuant to this Section 14.1(f) within ten (10) Business Days following its
receipt of a Termination Option Notice from Seller, then Buyer shall be deemed
to have waived its right to terminate this Agreement as a result of such
Termination Option Notice;

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (e) above if such Party or any of its
Affiliates are at such time in material breach of any provision of this
Agreement.

14.2 Effect of Termination. If this Agreement is terminated pursuant to any
provision of Section 14.1, except for the provisions of Sections 1.1, 10.1(d),
10.2, 10.3, 13.11, this Section 14.2, Section 14.3, Section 14.4 and Article XV
(other than Sections 15.2(b), 15.7 and 15.8), and any other provision hereof
which, by its very nature, must survive such termination so as to carry out the
stated intent of Buyer and Seller, this Agreement shall forthwith become void
and of no further force or effect.

14.3 Distribution of Deposit Upon Termination.

(a) If this Agreement is terminated by Seller pursuant to Section 14.1(a) or
Section 14.1(e), and on the Scheduled Closing Date or the Termination Date, as
applicable, Seller has performed or is ready, willing and able to perform all of
its agreements and covenants contained herein in all material respects which are
to be performed or observed at Closing, and Buyer has failed to perform or
observe any of its agreements or covenants contained herein which are to be
performed or observed at Closing and at such time all of Buyer’s conditions to
closing in Article VII are satisfied or have been waived in writing by Buyer,
then Seller may terminate this Agreement by delivery of written notice to Buyer
in which case the Escrow Agent shall be jointly directed by Buyer and Seller to
promptly deliver the Deposit to Seller as liquidated damages and Seller’s sole
and exclusive remedy for any breach or failure to perform by Buyer under this
Agreement, and thereafter all other rights and remedies arising under this
Agreement (except for the provisions that survive pursuant to Section 14.2,
which shall remain in full force and effect) are hereby expressly waived by
Seller. Seller and Buyer agree upon the Deposit as liquidated damages due to the
difficulty and inconvenience of measuring actual damages and the uncertainty
thereof, and Seller and Buyer agree that such amount would be a reasonable
estimate of Seller’s loss in the event of any such breach or failure to perform
by Buyer. Upon such termination by Seller under this Section 14.3(a), Seller
shall be free immediately to enjoy all rights of ownership of the Assets and to
sell, transfer, encumber or otherwise dispose of the Assets to any Person
without any restriction under this Agreement.

 

60



--------------------------------------------------------------------------------

(b) If this Agreement is terminated by Buyer pursuant to Section 14.1(b) or
Section 14.1(e), and on the Scheduled Closing Date or the Termination Date, as
applicable, Buyer has performed or is ready, willing and able to perform all of
its agreements and covenants contained herein in all material respects which are
to be performed or observed at Closing, and Seller has failed to perform or
observe any of its agreements or covenants contained herein which are to be
performed or observed at Closing and at such time all of Seller’s conditions to
closing in Article VIII are satisfied or have been waived in writing by Seller,
then Buyer may terminate this Agreement by delivery of written notice to Seller
in which case the Escrow Agent shall be jointly directed by Buyer and Seller to
promptly deliver the Deposit to Buyer as liquidated damages and Buyer’s sole and
exclusive remedy for any breach or failure to perform by Seller under this
Agreement, and thereafter all other rights and remedies arising under this
Agreement (except for the provisions that survive pursuant to Section 14.2,
which shall remain in full force and effect) are hereby expressly waived by
Buyer, and Seller shall be free immediately to enjoy all rights of ownership of
the Assets and to sell, transfer, encumber or otherwise dispose of the Assets to
any Person without any restriction under this Agreement.

(c) In lieu of termination of this Agreement under Section 14.3(b), Buyer shall
be entitled to specific performance of this Agreement, it being specifically
agreed that monetary damages will not be sufficient to compensate Buyer if Buyer
determines the same in its sole discretion. To seek specific performance and as
a condition thereto, Buyer must deliver notice in writing to Seller of Buyer’s
election to seek specific performance under this Section 14.3(c) within thirty
(30) days counted from and after the Termination Date. If Buyer so elects to
seek specific performance of this Agreement pursuant to this Section 14.3(c),
the Deposit shall be held and retained by the Escrow Agent until a
non-appealable final judgment or award on Buyer’s claim for specific performance
is rendered by a court of competent jurisdiction, at which time the Deposit
shall be distributed as provided in the judgment or award resolving the specific
performance claim or shall be applied as provided in Section 3.2 and the Escrow
Agreement. Seller hereby agrees not to raise any objections to the availability
of the equitable remedy of specific performance to specifically enforce the
terms and provisions of this Agreement or to enforce compliance with, the
covenants and agreements of Seller under this Agreement. Buyer shall not be
required to provide any bond or other security in connection with seeking an
injunction or injunctions to enforce specifically the terms and provisions of
this Agreement. The Parties hereto further agree that (x) by seeking the
remedies provided for in this Section 14.3(c), including by the institution of a
Proceeding, Buyer shall not in any respect waive its right to seek any other
form of relief that may be available to it under this Agreement (including those
set forth in Section 14.1, Section 14.3(b) and Section 15.14) in the event that
the remedies provided for in this paragraph are not available or otherwise are
not granted, and (y) nothing set forth in this Section 14.3(c) shall require
Buyer to institute any Proceeding for (or limit Buyer’s right to institute a
Proceeding for) specific performance prior or as a condition to exercising any
termination right under this Article XIV, nor shall the commencement of any
Proceeding pursuant to this Section 14.3(c) restrict or limit in any respect
Buyer’s right to terminate this Agreement in accordance with this Article XIV.

(d) If this Agreement terminates for reasons other than those set forth in
Section 14.3(a), Section 14.3(b) or Section 14.3(c), Seller and Buyer shall
promptly jointly direct the Escrow Agent to deliver the Deposit to Buyer, free
of any claims by, through or under Seller or any Affiliate thereof, and the
terms of Section 14.2 (subject to this Section 14.3(d)) shall apply.

 

61



--------------------------------------------------------------------------------

14.4 Return of Documentation and Confidentiality. Upon a termination of this
Agreement, (a) Buyer shall either, at Buyer’s sole option, (i) destroy or
(ii) return to Seller or all title, engineering, geological and geophysical
data, environmental assessments and/or reports, maps, documents and other
information furnished by Seller to Buyer or prepared by or on behalf of Buyer in
connection with its due diligence investigation of the Assets and (b) an officer
of Buyer shall confirm same to Seller in writing.

ARTICLE XV

MISCELLANEOUS

15.1 Exhibits and Schedules. All of the Exhibits and Schedules referred to in
this Agreement constitute a part of this Agreement. Seller or Buyer and their
respective counsel have received a complete set of Exhibits and Schedules prior
to and as of the execution of this Agreement.

15.2 Expenses and Taxes.

(a) Except as otherwise specifically provided, all fees, costs and expenses
incurred by Seller or Buyer in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the Person
incurring the same, including, legal and accounting fees, costs and expenses.

(b) All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignments), conveyances or other instruments required to convey title to the
Assets to Buyer shall be borne 50% by each of Seller and Buyer. To the extent
that any sales, transfer, stamp, registration, use or similar Taxes (the
“Transfer Taxes”) are payable by reason of the sale of the Assets under this
Agreement, such Transfer Taxes shall be borne 50% by each of Seller and Buyer.
The Parties shall cooperate with one another in the preparation of any Tax
Returns and other related documentation with respect to such Transfer Taxes
(including any exemption certificates and forms as each may request to establish
an exemption from (or otherwise reduce) or make a report with respect to
Transfer Taxes). Any expenses, fees or costs incurred in connection with
preparing or filing such Tax Returns shall be borne and paid 50% by each of
Seller and Buyer. Seller shall assume responsibility for, and shall bear and
pay, all Property Taxes assessed with respect to the ownership and operation of
the Assets for (i) any period ending prior to the Effective Time, and (ii) the
portion of any Straddle Period ending immediately prior to the Effective Time.
All Property Taxes with respect to the ownership or operation of the Assets
arising on or after the Effective Time (including all Straddle Period Property
Taxes not apportioned to Seller) shall be allocated to and borne by Buyer. For
purposes of allocation between the Parties of Property Taxes that are payable
with respect to Straddle Periods, the portion of any such Taxes that are
attributable to the portion of the Straddle Period that ends immediately prior
to the Effective Time shall (A) in the case of Property Taxes that are
attributable to the severance or production of Hydrocarbons, be allocated to the
period in which the severance or production giving rise to such Property Taxes
occurred, (B) in the case of Taxes that are based upon or related to income or
receipts or imposed on a transactional basis (other than Property Taxes
described in clause (A) above), be deemed equal to the amount that would be
payable if the Tax year or period ended immediately prior to the Effective Time;
and (C) in

 

62



--------------------------------------------------------------------------------

the case of other Property Taxes, including ad valorem, property or other
Property Taxes imposed on a periodic basis, be allocated pro rata per day
between the period immediately prior to the Effective Time and the period
beginning on the Effective Time. For purposes of clarity, the Impact Fees for
2016, payable in 2017, will be allocable 100% to Seller. To the extent the
actual amount of a Property Tax is not known at the time an adjustment is to be
made with respect to such Property Tax pursuant to Section 3.4 or Section 3.5,
the Parties shall utilize the most recent information available in estimating
the amount of such Property Tax for purposes of such adjustment. Upon
determination of the actual amount of any such Property Tax, payments will be
made between Buyer and Seller to the extent necessary to cause the appropriate
Party to bear the Property Taxes allocable to such Person under this
Section 15.2(b).

(c) Seller shall timely file any Tax Return with respect to Property Taxes due
on or before the Closing Date or that otherwise relates solely to periods before
the Closing Date (a “Pre-Closing Tax Return”) and shall pay any Property Taxes
shown due and owing on such Pre-Closing Tax Return, subject to Seller’s right of
reimbursement for any Property Taxes for which Buyer is responsible under
Section 15.2(b). Within fifteen (15) days prior to filing any such Pre-Closing
Tax Return, Seller shall deliver to Buyer a draft of such Pre-Closing Tax Return
for Buyer’s review and approval (which approval will not be unreasonably
withheld or delayed).

15.3 Assignment. This Agreement may not be assigned by Buyer or Seller without
the prior written consent of each Party; provided, that Buyer may assign its
rights and obligations under this Agreement (in whole or in part) to (a) any one
or more of its Affiliates, (b) any transferee of any material portion of the
assets of Buyer or such Affiliates or (c) any lender to Buyer, any such
transferee or any of their Affiliates as collateral security for borrowing. In
the event the Parties consent to any such assignment, such assignment shall not
relieve the assigning Party of any obligations and responsibilities hereunder.
Any assignment or other transfer by Buyer or its successors and assigns of any
of the Assets shall not relieve Buyer or its successors or assigns of any of
their obligations (including indemnity obligations) hereunder, as to the Assets
so assigned or transferred. Buyer shall provide written notice to Seller within
one (1) Business Day of the consummation of an assignment which is permitted
under this Section 15.3.

15.4 Preparation of Agreement. Seller, Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

15.5 Publicity.

(a) Seller and Buyer agree not to issue any public statement or press release
concerning this Agreement or the transactions contemplated by it without first
providing advance written notice to the other Party at least 24 hours prior to
issuing such public statement or press release and allowing such other party
reasonable opportunity to provide comment; provided, however, that neither Buyer
nor Seller shall issue any public statement or press release that identifies the
other Party without such other Party’s prior written consent.

 

63



--------------------------------------------------------------------------------

(b) Nothing in this Section 15.5 shall prohibit any Party from issuing or making
a public announcement or statement if such Party deems it necessary to do so to
comply with any applicable Law or the rules of any stock exchange upon which the
Party’s or a Party’s Affiliate’s capital stock is traded; provided, however,
that to the extent possible, prior written notification shall be given to the
other Parties prior to any such announcement or statement.

15.6 Notices. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally, or sent by
bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, addressed to
Seller or Buyer, as appropriate, at the address for such Person shown below or
at such other address as Seller or Buyer shall have theretofore designated by
written notice delivered to the other Parties:

If to Seller:

Zena Energy L.L.C.

c/o LSB Industries, Inc.

16 South Pennsylvania Avenue

Oklahoma City, Oklahoma 73107

Attention: Mark Behrman

Email: mbehrman@lsbindustries.com

with a copy to (which shall not constitute notice):

McAfee & Taft A Professional Corporation

10th Floor, Two Leadership Square

211 North Robinson

Oklahoma City, Oklahoma 73102-7103

Attention: Jeremy M. Black

Email: jeremy.black@mcafeetaft.com

If to Buyer:

BKV Chelsea, LLC

1200 17th Street

Suite 1850 Denver, Colorado 80202

Attention: Christopher P. Kalnin

Email: chriskalnin@kalninventures.com

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

600 Travis Street, Suite 2310

Houston, Texas 77002

Attention: Michael De Voe Piazza

Email: mpiazza@willkie.com

 

64



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Attention: Scott A. Arenare

Email: sarenare@willkie.com

Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by courier, during normal business
hours on a Business Day (or if delivered or transmitted after normal business
hours on a Business Day or on a day other than a Business Day, then on the next
Business Day), or upon actual receipt by the addressee during normal business
hours on a Business Day after such notice has either been delivered to an
overnight courier or deposited in the United States Mail, as the case may be (or
if delivered after normal business hours on a Business Day or on a day other
than a Business Day, then on the next Business Day). Seller or Buyer may change
the address to which such communications are to be addressed by giving written
notice to the other Parties in the manner provided in this Section 15.6. If a
date specified herein for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next day which is a Business Day.

15.7 Further Cooperation. From and after the Closing, Seller and Buyer shall
execute and deliver, or shall cause to be executed and delivered, from time to
time such further instruments of conveyance and transfer, and shall take such
other actions as Seller or Buyer may reasonably request, to convey and deliver
the Assets to Buyer, to perfect Buyer’s title thereto and to accomplish the
orderly transfer of the Assets to Buyer in the manner contemplated by this
Agreement, including (a) the sending of notices by Buyer to the counterparties
of Leases and Applicable Contracts where the terms of such Lease or Applicable
Contract require such notices to also be executed by Seller in order to
effectuate the transfer of such Asset to Buyer and (b) providing assistance to
Buyer in connection with the integration of the Assets into Buyer’s business,
including matters with respect to the operation and maintenance of the Assets
and matters reasonably incidental thereto. If any Party receives monies
belonging to the other Party or for which such other Party is entitled hereunder
or under any Transaction Document, such amount shall promptly be paid over to
the proper Party. If an invoice or other evidence of an obligation is received
by a Party and such obligation is partially an obligation of both Seller and
Buyer, then the Parties shall consult with each other and each Party shall
promptly pay its respective portion of such obligation or Liability to the
applicable obligee.

15.8 Recordation of Documents. Without limitation of anything to the contrary
set forth in this Agreement, promptly after the Closing, Buyer shall record all
assignments of state Leases executed at the Closing, if any, in the records of
the applicable Governmental Authority.

 

65



--------------------------------------------------------------------------------

15.9 Entire Agreement; Conflicts.

(a) THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE CONFIDENTIALITY
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT COLLECTIVELY CONSTITUTE THE ENTIRE
AGREEMENT AMONG SELLER AND BUYER PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF SELLER AND BUYER PERTAINING TO THE SUBJECT MATTER
HEREOF.

(b) SUBJECT TO AND WITHOUT LIMITATION OF SECTION 10.3, THERE ARE NO WARRANTIES,
REPRESENTATIONS OR OTHER AGREEMENTS AMONG SELLER AND BUYER RELATING TO THE
SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, AND NEITHER SELLER NOR BUYER SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF
INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT OR
SCHEDULE HERETO, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND
CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY OF THE EXHIBITS OR
SCHEDULES HERETO OF TERMS AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL
NOT BE DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL
FORCE AND EFFECT, SUBJECT TO THE PROVISIONS OF THIS SECTION 15.9.

15.10 Parties in Interest. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than Seller, Buyer and their successors
and permitted assigns, or the Parties’ respective related Indemnified Parties
hereunder, any rights, remedies, obligations or liabilities under or by reason
of this Agreement; provided that only a Party and its respective successors and
permitted assigns will have the right to enforce the provisions of this
Agreement on its own behalf or on behalf of any of its related Indemnified
Parties (but shall not be obligated to do so).

15.11 Amendment. This Agreement may be amended only by an instrument in writing
executed by the Party against whom enforcement is sought.

15.12 Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument
executed by or on behalf of the Party waiving compliance. No course of dealing
on the part of Seller or Buyer, or their respective Representatives or any
failure by Seller or Buyer to exercise any of its rights under this Agreement
shall operate as a waiver thereof or affect in any way the right of such Person
at a later time to enforce the performance of such provision. No waiver by
Seller or Buyer of any condition or any breach of any term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be or construed as

 

66



--------------------------------------------------------------------------------

a further or continuing waiver of any such condition or breach or a waiver of
any other condition or of any breach of any other term, covenant, representation
or warranty. The rights of Seller and Buyer under this Agreement shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.

15.13 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG SELLER AND
BUYER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT WOULD REQUIRE
THE APPLICATION OF ANY OTHER LAW, AND EXCLUDING ANY MATTERS ARISING UNDER REAL
PROPERTY OR OIL AND GAS LAW, WHICH SHALL BE GOVERNED BY THE STATE IN WHICH THE
PROPERTIES ARE LOCATED.

15.14 Arbitration; Jury Waiver. Except with respect to disputes involving
(a) matters related to Title Defects, which shall be resolved in accordance with
Section 11.3 and (b) matters related to environmental disputes, which shall be
resolved in accordance with Section 12.1(e), all other disputes arising under
this Agreement shall be determined by binding arbitration in accordance with
this Section 15.14. Arbitration shall be commenced by either Party delivering to
the other Party written notice (the “Arbitration Demand”) which shall set forth
in reasonable detail the basis of the dispute. The Parties shall use their
reasonable efforts to agree upon a single arbitrator, who (i) shall be a
neutral, disinterested party who has never been or served as a Representative of
any of the Parties or any of their Affiliates, (i) has at least ten (10) years
of experience in the oil and gas industry, and (iii) who has a formal financial,
accounting, petroleum engineering or legal education. If the Parties are unable
to agree upon a mutually acceptable arbitrator on or before thirty (30) days
after receipt of the Arbitration Demand, then each Party shall each select its
own arbitrator on or before forty-five (45) days after receipt of the
Arbitration Demand, and the two arbitrators so selected shall select a third
arbitrator on or before sixty (60) days after receipt of the Arbitration Demand.
The arbitration shall take place in Denver, Colorado, and shall be conducted
under the complex litigation procedures of the American Arbitration Association.
The hearing shall be commenced on or before sixty (60) days after the selection
of the arbitrators. The Parties and the arbitrators shall proceed diligently and
in good faith so that the arbitration award shall be entered on or before thirty
(30) days after the arbitration hearing. The decision of the single arbitrator,
if one, or the majority of the arbitrators, if more than one, shall be final,
binding and non-appealable. The fees charged by the arbitrators for the
arbitration shall be paid one-half by Buyer and one-half by Seller. The
arbitrator(s) shall award the prevailing party its reasonable attorneys’ fees,
expert witness fees and related out-of-pockets costs incurred with respect to
the arbitration. Notwithstanding anything to the contrary herein, either Party
may apply to any court of competent jurisdiction to enforce any arbitration
award, specific performance or injunctive relief hereunder. EACH OF THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR
THE ACTIONS OF ANY OTHER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT HEREOF OR THEREOF.

 

67



--------------------------------------------------------------------------------

15.15 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any of
Seller or Buyer. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

15.16 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
shall be deemed an original signature hereto.

15.17 Confidentiality. If Closing occurs, (a) subject to Buyer’s obligations
under Section 10.2, the Confidentiality Agreement shall terminate with respect
to Buyer and (b) for a period of one year following the Closing Date, Seller
shall keep, and shall cause its Affiliates and its and their respective
Representatives to keep, to the extent permitted by Law, confidential the
Records and all information disclosed to Seller by Buyer pursuant to this
Agreement (collectively, the “Confidential Information”), except for (i) such
Confidential Information (A) that becomes, through no violation of the
provisions of this Section 15.17 by Seller or its Affiliates or its and their
respective Representatives, part of the public domain by publication or
otherwise, (B) which is obtained by Seller or its Affiliates from a source that
is not known to it to be prohibited from disclosing such Confidential
Information to Seller or its Affiliates by an obligation of confidentiality to
Buyer, or (C) which is developed independently by Seller or its Affiliates
without use of the Confidential Information or (ii) disclosures of Confidential
Information (A) in the course of any trial or other legal proceeding involving
Seller or its Affiliates, (B) as required by any applicable securities Law or
other Law (including any subpoena, interrogatory, or other similar requirement
for such information to be disclosed) or the rules of any applicable national
stock exchange, or (C) as reasonably necessary to allow Seller or its Affiliates
to manage or operate the Excluded Assets. In any such circumstance outlined in
clause (ii) above, Seller will promptly give Buyer written notice of such
required disclosure and disclose only that portion of the Confidential
Information as Seller is advised by counsel that it is reasonably required to
disclose and will exercise its commercially reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded such
Confidential Information.

15.18 No Vicarious Liability. Buyer and Seller shall not, and shall respectively
cause the Buyer Indemnified Parties and the Seller Indemnified Parties, as
applicable, not to, assert or threaten any claim or other method of recovery, in
contract, in tort or under statute or other applicable Law, against any Person
other than Buyer and Seller. Buyer or Seller, as applicable, shall be liable for
all attorneys’ fees and court costs arising from its breach of this
Section 15.18.

15.19 Reliance. Notwithstanding anything to the contrary in this Agreement,
(a) Buyer has relied upon and will be deemed to have relied upon for all
purposes of this Agreement all of Seller’s indemnification obligations set forth
in this Agreement or any other Transaction Document and all of Seller’s
representations, warranties, covenants and agreements set forth in

 

68



--------------------------------------------------------------------------------

this Agreement and in each other Transaction Document (including, for purposes
of clarity, the special warranty of Defensible Title set forth in the
Assignment(s)) and (b) the waivers, assumptions, releases and disclaimers set
forth in this Agreement and any other Transaction Document shall not limit any
Party’s indemnification obligations, representations, warranties, covenants or
agreements set forth in this Agreement or any other Transaction Document.

15.20 Exclusivity. From and after the Execution Date until the earlier to occur
of the Closing or the termination of this Agreement in accordance with
Section 14.1, Seller shall not, and shall cause each of its Affiliates and each
of its and their respective Representatives not to, (a) enter into any agreement
(binding or nonbinding), solicit, initiate, encourage, share information for the
purpose of marketing or selling any or all of the Assets, or negotiate with any
Person (other than Buyer or Buyer’s Representatives (solely in their respective
capacities as a Representative of Buyer)) with respect to any other transaction
involving the sale (whether by merger, stock or asset sale or any other similar
acquisition, consolidation or combination of any of the foregoing) of any or all
of the Assets or (b) assist, permit or encourage any effort or attempt by any
Person (other than Buyer or Buyer’s Representatives (solely in their respective
capacities as a Representative of Buyer)) to attempt to do or seek any of the
foregoing. Notwithstanding the foregoing sentence, Seller, its Affiliates and
each of its and their respective Representatives shall have the limited right to
state in response to Third Party inquiries about the Assets that Seller is
subject to the terms and conditions of a purchase and sale agreement.
Notwithstanding anything to the contrary set forth in this Agreement, the
Parties acknowledge and agree that (i) any breach or threatened breach of this
Section 15.20 by Seller or any of its Affiliates or any of their respective
Representatives would cause irreparable harm to Buyer for which monetary damages
would be an inadequate and insufficient remedy, (ii) without prejudice to any
other rights or remedies available to Buyer under this Agreement, Buyer shall be
entitled to seek equitable relief by way of injunction, specific performance or
otherwise in the event Seller or any of its Affiliates or any of their
respective Representatives breach or threaten to breach this Section 15.20 and
(iii) the rights and remedies provided in this Section 15.20 will be cumulative
and not exclusive of any rights or remedies available to Buyer under this
Agreement, applicable Law or in equity.

[Signature page follows.]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Execution Date.

 

SELLER:

ZENA ENERGY L.L.C.,

an Oklahoma limited liability company

By:   /s/ Daniel D. Greenwell Name:   Daniel D. Greenwell Title:   Executive
Vice President BUYER:

BKV CHELSEA, LLC,

a Delaware limited liability company

By:   /s/ Christopher P. Kalnin Name:   Christopher P. Kalnin Title:   President

[Signature page to Purchase and Sale Agreement]

 